


Exhibit 10.7










PURCHASE AGREEMENT
BY AND AMONG
AIM OXFORD HOLDINGS, LLC,
C&T COAL, INC.,
JEFFREY M. GUTMAN,
DANIEL M. MAHER,
AND
THE WARRANTHOLDERS EXECUTING THIS AGREEMENT
AS SELLERS
AND
WESTMORELAND COAL COMPANY
AS BUYER






--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page
 
 
 
ARTICLE I
DEFINITIONS
2
1.01
Definitions
2
1.02
Rules of Interpretation
2
ARTICLE II
SALE AND PURCHASE
2
2.01
Sale and Purchase
2
2.02
Closing Purchase Price Adjustments
3
2.03
Closing
3
2.04
Alternative Sale of Warrantholder Blockers
3
ARTICLE III
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO EACH SELLER
4
3.01
Existence
4
3.02
Validity of Agreement; Authorization
4
3.03
Consents and Approvals
5
3.04
No Violation
5
3.05
Ownership, Due Authorization and Transfer of Subject Interests
5
3.06
Litigation
6
3.07
Financial Advisors
6
3.08
Solvency
6
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SPONSOR SELLERS WITH RESPECT TO OXFORD GP AND
PARTNERSHIP
6
4.01
Formation; Due Qualification and Authority
6
4.02
Power and Authority to Act
7
4.03
Capitalization
7
4.04
Enforceability of Operative Agreements
8
4.05
Partnership Financial Statements; SEC Reports; Disclosure Controls;
Sarbanes-Oxley Act of 2002
9
4.06
[Intentionally Omitted.]
10
4.07
Absence of Certain Changes, Events and Conditions
10
4.08
Assets and Liabilities of Oxford GP and Partnership
12
4.09
Material Contracts
12
4.10
No Violation
12
4.11
Taxes
13
4.12
Orders
14
4.13
Books and Records
14
4.14
Employee Benefit Matters
14
4.15
Employment Matters
17
4.16
Financial Advisors
18
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
18
5.01
Existence
18




-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
Page


 
 
 
5.02
Validity of Agreement; Authorization
18


5.03
Consents and Approvals
19


5.04
No Breach
19


5.05
Investment Intent
19


5.06
Financial Advisors
19


5.07
Litigation
19


5.08
Sufficiency of Funds
19


ARTICLE VI
COVENANTS
20


6.01
Consummation of the Transaction
20


6.02
Conduct Pending the Closing
20


6.03
Access to Information
21


6.04
Cooperation
22


6.05
Public Statements
23


6.06
Confidentiality
23


6.07
Exclusivity
24


6.08
Agreement to Vote Units; Irrevocable Proxy; No Transfers of Units; Common Unit
Dividend Waiver
25


6.09
Certain Insurance and Indemnification Matters
27


6.10
Post-Closing Access; Records
27


ARTICLE VII
CLOSING
28


7.01
Conditions Precedent to Obligations of the Parties
28


7.02
Conditions Precedent to Obligations of the Buyer
28


7.03
Conditions Precedent to Obligations of the Sellers
29


7.04
Seller Deliveries
30


7.05
Buyer Deliveries
31


ARTICLE VIII
INDEMNIFICATION, COSTS AND EXPENSES
32


8.01
Survival of Representations and Warranties
32


8.02
Indemnification
32


8.03
Indemnification Procedure
33


8.04
Limitations
34


8.05
Calculation of Loss
35


8.06
No Duplication
35


8.07
Tax Treatment of Indemnity Payments
35


8.08
Release
35


8.09
Exclusive Remedy
36


8.10
No Reliance
37


ARTICLE IX
TAX MATTERS
38


9.01
Transfer Taxes
38


9.02
Closing of the Books
38


9.03
Withholding
39




-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
Page


 
 
 
9.04
Tax Sharing Agreements
39


9.05
Tax Controversy
39


9.06
Tax Documents
39


9.07
Tax Claims
39


9.08
Transaction as Sale of Assets for Income Tax Purposes
40


ARTICLE X
TERMINATION
40


10.01
Termination of Agreement
40


10.02
Procedure Upon Termination
41


10.03
Effect of Termination
41


ARTICLE XI
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
42


11.01
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
42


ARTICLE XII
MISCELLANEOUS
43


12.01
Amendments and Modifications
43


12.02
Waiver of Compliance; Consents
43


12.03
Notices
43


12.04
Assignment
45


12.05
Expenses
45


12.06
Acknowledgment Regarding Specific Performance
45


12.07
Entire Agreement
45


12.08
Severability
45


12.09
Disclosure Schedules
46


12.10
Third Party Beneficiaries
46


12.11
Facsimiles; Electronic Transmission; Counterparts
46


12.12
Time of Essence
46


12.13
[Intentionally Omitted.]
46


12.14
Contribution Agreement
46


12.15
Right to Rely
47








-iii-

--------------------------------------------------------------------------------




PURCHASE AGREEMENT
This PURCHASE AGREEMENT (this “Agreement”), dated effective as of October 16,
2014, is entered into by and among AIM OXFORD HOLDINGS, LLC, a Delaware limited
liability company (“AIM”), C&T COAL, INC., an Ohio corporation (“C&T Coal” and,
together with AIM, the “Sponsor Sellers”), JEFFREY M. GUTMAN, an individual
person (“Gutman”), DANIEL M. MAHER, an individual person (“Maher” and, together
with Gutman, the “Individual Sellers”), and the Warrantholders (as defined
herein) executing this Agreement (the Warrantholders, collectively with the
Individual Sellers, the “Non-Sponsor Sellers”) (the Sponsor Sellers and the
Non-Sponsor Sellers, each a “Seller” and, collectively, the “Sellers”) and
WESTMORELAND COAL COMPANY, a Delaware corporation (the “Buyer”).
WHEREAS, the Sponsor Sellers collectively own (i) an aggregate of 10,280,380
Subordinated Units (as defined herein) of Oxford Resource Partners, LP, a
Delaware limited partnership (such entity, the “Partnership” and such
Subordinated Units, the “Seller Subordinated Units”), and (ii) an aggregate of
1,329.08756 Class A Units (the “Class A Oxford GP Units”) of Oxford Resources
GP, LLC, a Delaware limited liability company (such entity, “Oxford GP”), in
each case, held by the Sponsor Sellers as set forth on Schedule 2.01; and
WHEREAS, the Individual Sellers collectively own an aggregate of 9.424849 Class
B Units (the “Class B Oxford GP Units”) of Oxford GP (such Class B Oxford GP
Units, together with the Class A Oxford GP Units, collectively the “Seller
Oxford GP Units”), in each case, held by the Individual Sellers as set forth on
Schedule 2.01; and
WHEREAS, certain of the Warrantholders collectively own Subordinated Unit
Warrants exercisable into an aggregate of 1,814,185 Subordinated Units of the
Partnership at a price of $0.01 per unit (the “Subordinated Unit Warrants”), in
each case, held by such Warrantholders as set forth on Schedule 2.01; and
WHEREAS, certain of the Warrantholders collectively own warrants exercisable
into 236.208072 Class B Oxford GP Units (the “Oxford GP Unit Warrants”), in each
case, held by such Warrantholders as set forth on Schedule 2.01; and
WHEREAS, the Seller Subordinated Units, the Seller Oxford GP Units, the
Subordinated Unit Warrants and the Oxford GP Unit Warrants are collectively
referred to herein as the “Subject Interests”; and
WHEREAS, the Buyer desires to purchase the Subject Interests from the Sellers
and the Sellers desire to sell the Subject Interests to the Buyer, in each case,
upon the terms and subject to the conditions set forth in this Agreement; and
WHEREAS, concurrently with the execution of this Agreement, the Partnership is
(i) entering into a Contribution Agreement (the “Contribution Agreement”) with
the Buyer (the “Contributing Party”) pursuant to which the Contributing Party,
through a wholly owned subsidiary, would, upon approval by the requisite
partners of the Partnership, contribute, and the Partnership would acquire, all
of the assets provided for therein and the Partnership would issue in the Equity
Issuance (as defined herein) additional Common Units (as defined herein) to the

-1-

--------------------------------------------------------------------------------




Contributing Party, (ii) upon approval by the requisite partners of the
Partnership, adopting the Contribution Partnership Agreement Amendment, and
(iii) through Westmoreland Kemmerer Fee Coal Holdings, LLC, a Delaware limited
liability company, entering into the Coal Mining Lease (as defined in the
Contribution Agreement) (such transactions, collectively the “MLP
Transactions”); and
WHEREAS, pursuant to the Contribution Partnership Agreement Amendment, the
Partnership would issue a dividend of additional Common Units (as defined
herein) to the holders of Common Units other than any Entity Seller and the
Contributing Party (the “Common Unit Dividend”);
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Buyer and the Sellers hereby agree as set
forth below.
ARTICLE I
DEFINITIONS
1.01    Definitions. Unless otherwise provided to the contrary in this
Agreement, capitalized terms in this Agreement have the meanings set forth in
Section 1.01 of Exhibit A.
1.02    Rules of Interpretation. Unless expressly provided to the contrary in
this Agreement, this Agreement shall be interpreted in accordance with the
provisions set forth in Section 1.02 of Exhibit A.
ARTICLE II
SALE AND PURCHASE
2.01    Sale and Purchase.
(a)    Subject to the terms and conditions of this Agreement, at the Closing,
the Sellers hereby agree to sell to the Buyer, and the Buyer hereby agrees to
purchase from the Sellers, the Subject Interests, and in consideration therefor,
the Buyer agrees to pay to the Sellers (i) an aggregate of $30,000,000.00
subject to adjustment as set forth in Section 2.02 (such amount, the “Closing
Purchase Price”) plus (ii) an aggregate of $3,500,000.00 (such amount, the
“Additional Purchase Price” and, collectively with the Closing Purchase Price,
the “Purchase Price”) in the event of a Qualifying Coal Acquisition (as defined
herein).
(b)    On the Closing Date, the Buyer shall pay the Closing Purchase Price to
each of the Oxford GP Transaction Service Providers (as defined herein) and each
of the Sellers in the amounts set forth in written instructions provided to the
Buyer by AIM as representative for the Sellers, which amounts shall be
established by AIM by allocating to the Oxford GP Transaction Service Providers
the amounts, if any, owed to them with the remainder of the Closing Purchase
Price being allocated to each of the Sellers based on the “Total Purchase Price
Percentage” for each of the Sellers set forth in Schedule 2.01. Within five days
of the date of the occurrence of a Qualifying Coal Acquisition, or if a
Qualifying Coal Acquisition occurs before the Closing Date then on the Closing
Date, the Buyer shall pay the Additional Purchase Price, if any, to each of the
Oxford GP Transaction Service Providers and each of the Sellers in the amounts
set forth in

-2-

--------------------------------------------------------------------------------




written instructions provided to the Buyer by AIM as representative for the
Sellers, which amounts shall be established by AIM by allocating to the Oxford
GP Transaction Service Providers the amounts, if any, owed to them with the
remainder of the Closing Purchase Price being allocated to each of the Sellers
based on the “Total Purchase Price Percentage” for each of the Sellers set forth
in Schedule 2.01.
(c)    Each Party hereby agrees that Schedule 2.01 shall be deemed to be the
allocation of the Purchase Price for applicable Tax purposes and each Party
shall prepare and file all applicable Tax Returns in a manner consistent with
such allocation and this Section 2.01(c). Each Party will endeavor in good faith
to agree to any additional detailed allocation for Tax purposes as may be
necessary.
2.02    Closing Purchase Price Adjustments. The Closing Purchase Price shall be
reduced by the amount, if any, of any Oxford GP Unit Distributions and any
Subordinated Unit Distributions. “Oxford GP Unit Distributions” means the amount
of any distributions made or declared by Oxford GP in respect of the Oxford GP
Units during the period commencing on the date hereof and ending on the Closing
Date as to which the Sellers are the record holders of the Seller Oxford GP
Units on and with respect to the record date for such distributions.
“Subordinated Unit Distributions” means the amount of any distributions made or
declared by the Partnership in respect of the Seller Subordinated Units during
the period commencing on the date hereof and ending on the Closing Date as to
which the Sellers are the record holders of the Seller Subordinated Units on and
with respect to the record date for such distributions.
2.03    Closing. The closing of the transactions referred to in Section 2.01(a)
(the “Closing”) shall take place at the offices of Holland & Hart LLP, Denver,
CO 80202, concurrently with the “Closing” under the Contribution Agreement,
subject to the prior or concurrent satisfaction or valid waiver of all of the
closing conditions set forth in Section 7.01, Section 7.02 and Section 7.03, or
at such other place and on such other date or time as the Parties may mutually
agree (the date and time on which the Closing takes place, the “Closing Date”).
2.04    Alternative Sale of Warrantholder Blockers. The Buyer acknowledges that
it has been informed that Oxford Resource Holdings, LLC (“Oxford Holdings I”)
and Oxford Resource Holdings II, LLC (“Oxford Holdings II,” and together with
Oxford Holdings I, the “Tennenbaum Blockers”), holders of certain Oxford GP Unit
Warrants and, in the case of Oxford Holdings II, Subordinated Unit Warrants as
set forth on Schedule 2.01, are beneficially owned by funds managed by
Tennenbaum Capital Partners, LLC (the “Tennenbaum Blocker Owners”). The Buyer
hereby agrees that if, at any time between execution of this Agreement and not
less than thirty (30) days prior to the Closing, either or both of the
Tennenbaum Blockers make(s) a written request to the Buyer to amend this
Agreement (the “Requesting Blockers”) to provide for the sale of 100% of the
fully-diluted membership interests of the Requesting Blockers in lieu of the
Oxford GP Unit Warrants and Subordinated Unit Warrants (if any) held by them,
the Buyer will negotiate in good faith with the Requesting Blockers and their
Tennenbaum Blocker Owners an amendment which shall be agreed to by all of the
Parties providing for such revised sale structure for the Requesting Blockers
and their Tennenbaum Blocker Owners (subject to, among other things, the
Representations, Warranties and Indemnifications Requirements); provided that
(a) neither the Buyer nor any such other Party shall have any obligation
whatsoever to enter into an amendment that adversely affects it in any

-3-

--------------------------------------------------------------------------------




way (to be determined in each Party’s reasonable discretion), (b) the
negotiations on the amendment shall not delay the Closing and (c) the Tennenbaum
Blocker Owner of the Requesting Blocker shall pay all costs (including
reasonable legal fees) associated with such amendment and any disclosure
thereof. The Buyer (v) acknowledges that Oxford Holdings II has represented to
the Buyer that it currently holds Common Unit Warrants as well as the Oxford GP
Unit Warrants and Subordinated Unit Warrants held by it and (w) agrees that any
such amendment will provide that Oxford Holdings II (if a Requesting Blocker)
may distribute the Common Unit Warrants held by it to its Tennenbaum Blocker
Owner or any of its Affiliates prior to the Closing so that such Common Unit
Warrants will not be held by it when it is sold to the Buyer as contemplated in
this Section 2.04 (it being understood and agreed that there shall be no
adjustment to the Purchase Price or the amount owing to Oxford Holdings II or
its Tennenbaum Blocker Owner in the event that any such distribution is not
made). For purposes of this Section 2.04, the “Representations, Warranties and
Indemnifications Requirements,” with respect to the revised sale structure for
the Requesting Blockers, are as follows: (x) both the Requesting Blockers and
their Tennenbaum Blocker Owners will make the Fundamental Representations
mutatis mutandis, (y) both the Requesting Blockers and their Tennenbaum Blocker
Owners will make appropriate representations and warranties to the effect that
the Requesting Blockers have been operated from their formation as single
purpose entities holding only Oxford GP Unit Warrants (and Subordinated Unit
Warrants and/or Common Unit Warrants where applicable) and (z) in addition to
the existing indemnities under this Agreement, the Tennenbaum Blocker Owners of
the Requesting Blockers will make indemnities for the benefit of the Buyer to
hold it harmless from any liabilities that the Buyer may incur (without any
deductible or limit on liability) as a result of the acquisition of the
Requesting Blockers in lieu of Oxford GP Unit Warrants and Subordinated Unit
Warrants (if any) held by them as currently contemplated in this Section 2.04.
ARTICLE III
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO EACH SELLER
Each Seller severally, and not jointly, represents and warrants to the Buyer
with respect to itself as of the date hereof and as of the Closing Date (except
for such representations and warranties expressly made as of a specified date)
as follows:
3.01    Existence. Such Seller, if such Seller is an entity, (a) is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and (b) has all requisite power, and has all
material governmental licenses, authorizations, consents and approvals,
necessary to own its properties and carry on its business as now being
conducted, except where the failure to have such licenses, authorizations,
consents and approvals would not have a Seller Material Adverse Effect.
3.02    Validity of Agreement; Authorization. Such Seller has the requisite
power and authority to enter into the Transaction Documents to which it is or
will be a party, and to carry out its obligations thereunder. If such Seller is
an entity, the execution and delivery by such Seller of the Transaction
Documents and the performance of such Seller’s obligations thereunder have been
duly authorized by the board of managers, board of directors, managing member or
similar governing body of such Seller or its general partner and no other
proceedings on the part of such Seller or its general partner are necessary to
authorize such execution, delivery and

-4-

--------------------------------------------------------------------------------




performance. Each of the Transaction Documents to which such Seller is or will
be a party has been (in the case of this Agreement and the Transaction Documents
executed on the date hereof), or will be at the Closing (in the case of any
other Transaction Documents), duly executed and delivered by such Seller and
constitutes, or will constitute at the Closing, as applicable, such Seller’s
valid and binding obligation, enforceable against such Seller in accordance with
its terms (except as its enforceability may be limited by the Remedies
Exception).
3.03    Consents and Approvals. No consent, approval, permit, waiver or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required on the part of such
Seller for such Seller to execute and deliver the Transaction Documents to which
it is or will be a party, or to perform its respective obligations thereunder
other than any consent, approval, permit, waiver or authorization that (a) would
not have a Seller Material Adverse Effect or Partnership Material Adverse Effect
or (b) is required pursuant to the Current Oxford GP LLC Agreement, the Current
Partnership Agreement, the Investor Rights Agreements, the Subordinated Unit
Warrants and the Oxford GP Unit Warrants.
3.04    No Violation. The execution, delivery and performance by such Seller of
the Transaction Documents to which it is or will be a party, and compliance by
such Seller with the terms and provisions thereof, do not and will not (a)
violate any provision of any Law applicable to such Seller or Oxford GP or any
of their respective properties, (b) result in any breach or violation of any
provision of the Organizational Documents of (i) if such Seller is an entity,
such Seller, or (ii) Oxford GP, (c) except as set forth in Schedule 3.04, result
in any material violation or breach of or constitute (with or without due notice
or lapse of time or both) a material default under any Contract to which such
Seller or Oxford GP is a party or by which such Seller, Oxford GP, or any of
their respective properties may be bound or receives any material right or
benefit or (d) except as expressly provided in the Transaction Documents, result
in the loss by such Seller or Oxford GP of, or confer, grant, accelerate, give
rise to or vest, for the benefit of any Person other than such Seller, Oxford GP
or any Affiliate thereof, any right, remedy or benefit, including any right of
offer, refusal, termination, cancellation or acceleration, under any Contract to
which such Seller or Oxford GP is a party or by which such Seller, Oxford GP, or
any of their respective properties may be bound or receives any material right
or benefit, except, with respect to each of clauses (c) and (d), such
violations, conflicts, breaches or defaults as would not reasonably be expected
to have, individually or in the aggregate, a Seller Material Adverse Effect, and
provided that the representations and warranties in this Section 3.04 with
respect to Persons other than such Seller shall not apply to such Seller if such
Seller is a Non-Sponsor Seller.
3.05    Ownership, Due Authorization and Transfer of Subject Interests.
(a)    Such Seller is the record and beneficial owner of the Subject Interests
set forth opposite its name on Schedule 2.01, free and clear of any and all
Encumbrances (other than Encumbrances existing under the Current Oxford GP LLC
Agreement (as defined herein) or the Investor Rights Agreements or those arising
under applicable securities Laws). Such Seller has the power, authority and
legal capacity to sell, transfer, assign and deliver the Subject Interests held
by it as provided in this Agreement. Upon delivery of the Closing Purchase Price
in exchange for the Subject Interests, such Seller will convey to the Buyer on
the Closing Date good and marketable title to the Subject Interests held by it,
free and clear of any and all

-5-

--------------------------------------------------------------------------------




Encumbrances (other than applicable Encumbrances existing under the Partnership
Agreement, the Current Oxford GP LLC Agreement and those arising under
applicable securities Laws).
(b)    Except as set forth in the Current Oxford GP LLC Agreement and the
Investor Rights Agreements, there are no outstanding options, warrants, rights
of first refusal or similar rights to purchase or acquire from such Seller any
of the Subject Interests held by such Seller.
(c)    Neither the execution of this Agreement nor the sale of the Subject
Interests as contemplated by this Agreement gives rise to any rights of first
refusal, rights of first offer or similar rights under any agreement to which
such Seller is a party that would entitle any Person to purchase or otherwise
acquire any of the Subject Interests held by such Seller or require that an
offer to purchase or acquire any of the Subject Interests held by such Seller be
made to any Person.
3.06    Litigation. As of the date hereof, there are no Proceedings pending or,
to the Knowledge of such Seller, threatened, against such Seller or to which
such Seller is otherwise a party or, to the Knowledge of such Seller, a
threatened party, challenging the transactions contemplated by the Transaction
Documents or otherwise relating to such transactions, such Seller’s ownership of
the Subject Interests or the Transaction Documents.
3.07    Financial Advisors. Except as set forth on Schedule 3.07, such Seller
has not incurred any Liability for fees of any broker, finder or financial
advisor in respect of the transactions contemplated by this Agreement for which
the Buyer, Oxford GP or the Partnership may have any responsibility or Liability
whatsoever.
3.08    Solvency. There are no bankruptcy, insolvency, reorganization,
receivership or arrangement procedures pending with respect to, being
contemplated by, or, to the Knowledge of such Seller, threatened against such
Seller, and both before and after consummation of the respective transactions
contemplated by the Transaction Documents, such Seller (a) will be able to pay
its debts, including its stated and contingent liabilities, as they mature, (b)
will not have unreasonably small capital for the business in which it is or will
be engaged and (c) will be solvent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SPONSOR SELLERS WITH RESPECT
TO OXFORD GP AND PARTNERSHIP
Except as disclosed in any Partnership SEC Documents filed with or furnished to
the Commission after January 1, 2014 and prior to the date of this Agreement
(excluding any disclosures included in any “risk factor” section of such
Partnership SEC Documents or any other disclosures in such Partnership SEC
Documents to the extent they are predictive or forward looking and general in
nature), each of the Sponsor Sellers, severally and not jointly, represents and
warrants to the Buyer as of the date hereof and as of the Closing Date (except
for such representations and warranties expressly made as of a specified date)
as follows:
4.01    Formation; Due Qualification and Authority. Oxford GP is a limited
liability company and the Partnership is a limited partnership, and each of them
(a) is duly formed, validly existing and in good standing under the Laws of its
jurisdiction of incorporation,

-6-

--------------------------------------------------------------------------------




organization or formation, as the case may be, and (b) is duly authorized,
qualified or licensed to do business and is in good standing in each
jurisdiction in which such entity currently conducts businesses or owns,
operates, leases, licenses, uses or operates any properties or assets, except,
in the case of clause (b), as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect or a
Partnership Material Adverse Effect, as applicable. The Sponsor Sellers, Oxford
GP or the Partnership have delivered to the Buyer true, correct and complete
copies of the Organizational Documents of each of Oxford GP and the Partnership,
in each case as currently in effect. All such Organizational Documents are in
full force and effect, and none of Oxford GP or the Partnership is in violation
of any provision of any of its respective Organizational Documents.
4.02    Power and Authority to Act. Oxford GP has full power and authority to
act as the general partner of the Partnership.
4.03    Capitalization.
(a)    As of the date of this Agreement, the issued and outstanding partnership
interests of the Partnership consist of (i) 423,493.673469 general partner units
representing a 1.98% general partner interest in the Partnership (the “GP
Interest”), (ii) 10,774,814 Common Units, (iii) 10,280,380 Subordinated Units,
and (iv) the Incentive Distribution Rights (as defined herein), and there are
issued and outstanding (v) Common Unit Warrants to purchase 1,955,666 Common
Units at an exercise price of $0.01 per unit (the “Common Unit Warrants”) and
(vi) Subordinated Unit Warrants to purchase an aggregate of 1,814,185
Subordinated Units at an exercise price of $0.01 per unit.
(b)    As of the date of this Agreement, the issued and outstanding membership
interests of Oxford GP consist of (i) 1,329.08756 Class A Oxford GP Units and
(ii) 9.424849 Class B Oxford GP Units, and there are issued and outstanding
warrants exercisable into 236.208072 Class B Oxford GP Units.
(c)    Oxford GP is the sole general partner of the Partnership and owns all of
the GP Interest and all of the Incentive Distribution Rights. The GP Interest
and the Incentive Distribution Rights have been duly authorized and validly
issued in accordance with the Partnership Agreement and, in the case of the
Incentive Distribution Rights, have been fully paid (to the extent required
under the Partnership Agreement) and are nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the DRULPA), and Oxford GP owns the GP Interest and the Incentive
Distribution Rights free and clear of all Encumbrances other than restrictions
imposed thereon by applicable securities Laws or by the Partnership Agreement or
the Investor Rights Agreements.
(d)    Except for the Oxford GP Unit Warrants, prior to the Closing, the Sponsor
Sellers and the Individual Sellers collectively own, and the Seller Oxford GP
Units constitute, all of the issued and outstanding limited liability company
interests in Oxford GP. All of such interests have been duly authorized and
validly issued in accordance with the Current Oxford GP LLC Agreement and are
fully paid (to the extent required under the Current Oxford GP LLC Agreement)
and nonassessable (except as such nonassessability may be affected by Sections
18-303, 18-607 and 18-804 of the DLLCA).

-7-

--------------------------------------------------------------------------------




(e)    The Oxford GP Unit Warrants have been duly authorized and validly issued
in accordance with the Current Oxford GP LLC Agreement.
(f)    The Seller Subordinated Units have been duly authorized and validly
issued in accordance with the Current Partnership Agreement (as defined herein)
and are fully paid (to the extent required under the Current Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in Sections 17-303, 17-607 and 17-804 of the DRULPA).
(g)    Except as set forth on Schedule 4.03(g), in the Current Oxford GP LLC
Agreement, the Current Partnership Agreement and the Investor Rights Agreements,
and except with respect to the Oxford GP Unit Warrants, (i) there are no
preemptive rights, options rights, warrants, appreciation rights, redemption
rights, repurchase rights, agreements, arrangements, calls, subscription
agreements, rights of first offer, rights of first refusal, tag along rights,
drag along rights, subscription rights or commitments or other rights or
Contracts relating to or entitling any Person to purchase or otherwise acquire
any equity interests of Oxford GP or requiring Oxford GP to issue, transfer,
convey, assign, redeem, exchange or otherwise acquire or sell any equity
interests, (ii) no equity interests of Oxford GP are reserved for issuance,
other than the equity interests to be issued as contemplated by the Contribution
Agreement, and (iii) assuming the accuracy of the representations of the Buyer
set forth in Section 5.05, the delivery or sale of the Subject Interests as
contemplated by this Agreement is exempt from registration requirements of the
Securities Act.
(h)    The Seller Subordinated Units and the Seller Oxford GP Units have, as of
the date hereof, those rights, preferences, privileges and restrictions
governing the Seller Subordinated Units and the Seller Oxford GP Units as are
reflected in the Current Partnership Agreement and the Third Amended and
Restated Limited Liability Company Agreement of Oxford GP dated January 1, 2012
as amended by the First Amendment to the Third Amended and Restated Limited
Liability Company Agreement of Oxford GP effective June 24, 2013 (the “Current
Oxford GP LLC Agreement”), respectively.
(i)    None of the Subject Interests have been offered, issued, sold or
transferred in violation of any Law or preemptive or similar rights. Other than
under the Investor Rights Agreements and the Current Partnership Agreement,
neither Oxford GP nor the Partnership is under any obligation, contingent or
otherwise, by reason of any Contract, to register the offer and sale or resale
of any of the Subject Interests under the Securities Act (as defined herein).
4.04    Enforceability of Operative Agreements.
(a)    The Current Partnership Agreement has been duly authorized, executed and
delivered by Oxford GP and is a valid and legally binding agreement of Oxford
GP, enforceable against Oxford GP in accordance with its terms (except as its
enforceability may be limited by the Remedies Exception).
(b)    The Current Oxford GP LLC Agreement has been duly authorized, executed
and delivered by the Sellers and is a valid and legally binding agreement of
each of the Sellers,

-8-

--------------------------------------------------------------------------------




enforceable against each of the Sellers in accordance with its terms (except as
its enforceability may be limited by the Remedies Exception).
4.05    Partnership Financial Statements; SEC Reports; Disclosure Controls;
Sarbanes-Oxley Act of 2002.
(a)    The Partnership SEC Documents (as defined herein) set forth true and
complete copies of the following financial statements (collectively, the
“Partnership Financial Statements”): (i) the audited consolidated balance sheet
of the Partnership (with related statements of income, changes in equity and
cash flows) as of December 31, 2013 and December 31, 2012, and for the years
ended December 31, 2013, December 31, 2012 and December 31, 2011 (the “Audited
Partnership Financial Statements”); and (ii) the unaudited balance sheets of the
Partnership as of June 30, 2014 and June 30, 2013 (with related statements of
income, changes in equity, and cash flows for the respective six-month periods
then ended) (the “Unaudited Partnership Financial Statements”). The balance
sheet of the Partnership as of June 30, 2014 is referred to herein as the
“Balance Sheet” and the date thereof as the “Balance Sheet Date.”
(b)    The Partnership Financial Statements were prepared in accordance with
GAAP applied on a consistent basis throughout the periods involved (except as
may be expressly indicated in the notes thereto, except to the extent permitted
by applicable SEC regulations and except that the Unaudited Partnership
Financial Statements do not contain all footnotes required under GAAP and are
subject to customary quarter or year-end adjustments that are not individually
or in the aggregate material). The Audited Partnership Financial Statements are
based on the books and records of the Partnership, and fairly present, in all
material respects, the consolidated assets and liabilities and results of
operations of the Partnership as of the respective dates thereof and for the
respective periods covered thereby. The Unaudited Partnership Financial
Statements fairly present, in all material respects, the consolidated assets and
liabilities and results of operations of the Partnership as of and for the
periods ended June 30, 2014 and June 30, 2013.
(c)    Since January 1, 2013, the Partnership has filed with or furnished to the
Commission (as defined herein) on a timely basis all Partnership SEC Documents
required to be filed by it under the Exchange Act or Securities Act. As of the
time it was filed with or furnished to the Commission (or, if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing and, in the case of registration statements, solely on the dates of
effectiveness): (i) each of the Partnership SEC Documents complied in all
material respects with the applicable requirements of the Securities Act or the
Exchange Act (as defined herein), as the case may be; and (ii) none of the
Partnership SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of the date hereof, there are no outstanding
or unresolved material comments received from the Commission with respect to any
of the Partnership SEC Documents.
(d)    To the Knowledge of the Sponsor Sellers, (i) the Partnership has
established and maintains disclosure controls and procedures (to the extent
required by and as such term is defined in Rule 13a-15 of the Exchange Act),
(ii) such disclosure controls and procedures are

-9-

--------------------------------------------------------------------------------




designed to ensure that the information required to be disclosed by the
Partnership in the reports it files or will file or submit under the Exchange
Act, as applicable, is accumulated and communicated to management of Oxford GP
and the Partnership, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made, and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established to the extent required by Rule 13a-15 of the
Exchange Act.
(e)    To the Knowledge of the Sponsor Sellers, the Partnership and the
directors and officers of Oxford GP, in their capacities as such, are in
compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002, the rules and regulations promulgated thereunder and
the rules of the New York Stock Exchange that are effective and applicable to
the Partnership.
4.06    [Intentionally Omitted.]
4.07    Absence of Certain Changes, Events and Conditions. Since the Balance
Sheet Date, except with the prior written consent of the Buyer (which consent
shall not be unreasonably withheld, conditioned or delayed), there has not been,
with respect to Oxford GP, the Partnership, or their respective Subsidiaries,
any:
(a)    event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Partnership Material
Adverse Effect;
(b)    amendment of the Organizational Documents of Oxford GP or the Partnership
(other than as contemplated by the MLP Transactions or in connection with a
Qualifying Acquisition);
(c)    split, combination or reclassification of any equity interest in Oxford
GP or the Partnership (other than any NYSE Compliance Reverse Unit Split and
other than as contemplated by the MLP Transactions);
(d)    issuance, sale or other disposition of, or creation of any Encumbrance
on, any membership interests in Oxford GP, or grant of any options, warrants or
other rights to purchase or obtain (including upon conversion, exchange or
exercise) any membership interests in Oxford GP;
(e)    declaration or payment of any distributions on or in respect of any
Partnership Interest (as defined in the Partnership Agreement) or membership
interests of Oxford GP or redemption, purchase or acquisition of any Partnership
Interest (as defined in the Partnership Agreement) or membership interests of
Oxford GP;
(f)    declaration or payment of any distributions on or in respect of any
partnership or membership interests or redemption, purchase or acquisition of
any of the outstanding partnership or membership interests;

-10-

--------------------------------------------------------------------------------




(g)    material change in any method of accounting or accounting practice,
except as required by GAAP or as disclosed in the notes to the financial
statements described in Section 4.05(a);
(h)    other than in the Ordinary Course of Business, and excluding the
Transaction Documents and documents in connection with a Qualifying Acquisition,
entry into any Contract by Oxford GP that would constitute a Material Contract;
(i)    other than in the Ordinary Course of Business, incurrence, assumption or
guarantee of any indebtedness for borrowed money except (i) unsecured current
obligations and liabilities incurred in the Ordinary Course of Business or (ii)
in amounts not exceeding $100,000 in the aggregate;
(j)    other than in the Ordinary Course of Business, and excluding any of the
same in connection with a Qualifying Acquisition, transfer, assignment, sale or
other disposition of any of the assets shown or reflected in the Balance Sheet
or cancellation of any debts or entitlements;
(k)    other than in the Ordinary Course of Business, and other than as
contemplated in the Transaction Documents, and excluding any of the same in
connection with a Qualifying Acquisition, acceleration, termination, material
modification to or cancellation of any material Contract (including, but not
limited to, any Material Contract) to which Oxford GP is a party or by which it
is bound;
(l)    other than in the Ordinary Course of Business, imposition of any
Encumbrance upon any of the Partnership’s properties or assets, tangible or
intangible;
(m)    grant of any bonuses, whether monetary or otherwise, or increase in
wages, salary, severance, pension or other compensation or benefits, other than
as provided for in any written agreements, as required by Law or as set forth on
Schedule 4.07(m), (ii) change in the terms of employment for any employee or any
termination of any employees for which the aggregate costs and expenses exceed
$50,000, or (iii) action to accelerate the vesting or payment of any
compensation or benefit for any current or former employee, officer, manager,
independent contractor or consultant (excluding any of the same that may occur
by reason of the transactions reflected in the Transaction Documents);
(n)    adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;
(o)    adoption, modification or termination of any: (i) employment, severance,
retention or other agreement with any current or former employee, officer,
manager, independent contractor or consultant, (ii) Benefit Plan or (iii)
collective bargaining or other agreement with a Union, in each case whether
written or oral;
(p)    action by the Partnership to make, change or rescind any Tax election,
amend any Tax Return or take any position on any Tax Return, take any action,
omit to take any action or enter into any other transaction that would have the
effect of terminating the Partnership’s

-11-

--------------------------------------------------------------------------------




election to be taxed as a partnership or increasing the Tax liability or
reducing any Tax asset of the Buyer in respect of any post-Closing tax period;
or
(q)    any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.
4.08    Assets and Liabilities of Oxford GP and Partnership.
(a)    Other than its interest in the Partnership and its Subsidiaries, Oxford
GP does not own, directly or indirectly, any equity or similar interest or
long-term debt securities of any Person; and other than the GP Interest and the
Incentive Distribution Rights, Oxford GP does not directly own any material
assets. Other than its obligations under and/or in connection with its
Organizational Documents, the Investor Rights Agreements as applicable and/or
the Services Agreement, Oxford GP does not have any material obligations.
(b)    Except as disclosed in the Partnership Financial Statements and in the
financial statements (or notes thereto) included in subsequent Partnership SEC
Documents filed by the Partnership prior to the date of this Agreement, the
Partnership did not have at the Balance Sheet Date and has not incurred since
that date any liabilities of the nature required to be disclosed in a balance
sheet in accordance with GAAP (whether absolute, accrued, contingent or
otherwise), except liabilities, obligations or contingencies that (i) are
reflected, accrued or reserved against in the Partnership Financial Statements,
as applicable, or reflected in the notes thereto, (ii) were incurred since the
Balance Sheet Date and prior to the date of this Agreement in the Ordinary
Course of Business, and which would not, individually or in the aggregate,
result in a Partnership Material Adverse Effect, (iii) were incurred in
connection with a Qualifying Acquisition, (iv) were incurred in accordance with
this Agreement, or (v) that have been discharged or paid in full prior to the
date of this Agreement.
4.09    Material Contracts. Set forth on Schedule 4.09 is a list of each of the
Material Contracts. Each Material Contract is valid and binding on Oxford GP in
accordance with its terms and is in full force and effect. None of Oxford GP or,
to the Knowledge of the Sponsor Sellers, any other party thereto is in breach of
or default under (or is alleged to be in breach of or default under) in any
material respect, or has provided or received any notice of any intention to
terminate, any Material Contract. To the Knowledge of the Sponsor Sellers, no
event or circumstance has occurred that, with notice or lapse of time or both,
(a) would constitute an event of default under any Material Contract or result
in a termination thereof or (b) would cause or permit the acceleration or other
changes of any right or obligation or the loss of any benefit thereunder, the
effect of which, as to either clause (a) or (b), would be material to the
Partnership. Complete and correct copies of each Material Contract (including
all modifications, amendments and supplements thereto and waivers thereunder)
have been made available to the Buyer.
4.10    No Violation. To the Knowledge of the Sponsor Sellers, the execution,
delivery and performance by each Sponsor Seller of the Transaction Documents to
which it is or will be a party, and compliance by such Sponsor Sellers with the
terms and provisions thereof, do not and will not (a) violate any provision of
any Law applicable to the Partnership, any of the Subsidiaries of the
Partnership or any of their respective properties, (b) result in any breach or

-12-

--------------------------------------------------------------------------------




violation of any provision of the Organizational Documents of the Partnership
and each of the Subsidiaries of the Partnership, (c) result in any violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default under any Material Contract or (d) except as expressly provided in the
Transaction Documents, result in the loss by the Partnership of, or confer,
grant, accelerate, give rise to or vest, for the benefit of any Person, any
right, remedy or benefit, including any right of offer, refusal, termination,
cancellation or acceleration, under any Material Contract, except, with respect
to each of clauses (c) and (d), such violations, conflicts, breaches or defaults
as would not reasonably be expected to have, individually or in the aggregate, a
Partnership Material Adverse Effect.
4.11    Taxes.
(a)    The Sponsor Sellers have delivered or made available to the Buyer
complete and accurate copies of all material Tax Returns of Oxford GP for all
taxable years remaining open under the applicable statute of limitations, and
complete and accurate copies of all material examination reports and statements
of deficiencies assessed against or agreed to by Oxford GP within the past three
(3) years. All material Tax Returns required to be filed on or before the
Closing by Oxford GP have been, or will be (prior to the time when a Tax
Authority could assess interest or penalties and, in any event, prior to the
Closing Date), timely and properly filed. Such Tax Returns are, or will be,
true, complete and correct in all material respects. All material Taxes due and
owing by Oxford GP (whether or not shown on any Tax Return) have been, or will
be (prior to the time when a Tax Authority could assess interest or penalties
and, in any event, prior to the Closing Date), timely paid.
(b)    Oxford GP has duly withheld and paid all Taxes that it is required to
withhold and pay in connection with amounts paid or owing to any employee,
independent contractor, creditor, member or other third party of Oxford GP and
all forms W-2 and 1099 required with respect thereto have been properly
completed and timely filed.
(c)    No claim has been made by any Tax Authority in any jurisdiction where
Oxford GP does not file Tax Returns that it is, or may be, subject to Tax by
that jurisdiction. No member, director or officer of Oxford GP expects any Tax
Authority to assess additional Taxes for any period for which Tax Returns have
been filed. The Sponsor Sellers have delivered to the Buyer true, correct and
complete copies of all examination and audit reports, IRS Forms 3115, proposed
and final assessments and statements of deficiencies assessed against or agreed
to by Oxford GP. No Tax Returns of Oxford GP have been under audit or have been
audited by the IRS or other applicable Tax authorities. No powers of attorney
have been granted by Oxford GP and filed with any Tax Authority with respect to
any Tax matter. Oxford GP has not received from the IRS or any other applicable
Tax Authorities any notice of underpayment or assessment of Taxes or other
deficiency that has not been paid or any objection to any Tax Return filed by
Oxford GP whether in writing or verbally, formally or informally. There have not
been any outstanding waivers extending the statutory period of limitations
applicable to any Tax Return or extending the time with respect to a Tax
assessment or deficiency. There has not been any dispute or claim or an intent
to open an audit, request information, or conduct other review concerning any
Tax of Oxford GP, including Taxes of those jurisdictions where Oxford GP has not
filed Tax Returns, either (i) claimed or raised by any Tax Authority in writing
or (ii) as to

-13-

--------------------------------------------------------------------------------




which Oxford GP or the Sponsor Sellers has knowledge based upon personal contact
with any agent of such Tax Authority.
(d)    There are no Encumbrances for Taxes (other than for current Taxes not yet
due and payable) upon the assets of Oxford GP.
(e)    No private letter rulings, technical advice memoranda or similar
agreement or rulings have been requested, entered into or issued by any Taxing
Authority with respect to Oxford GP or the Partnership. Oxford GP has not has
“participated” in any “listed transaction” as defined in Section 6707A of the
Code and Treasury Regulation Section 1.6011-4(b).
(f)    Oxford GP has not been a member of an affiliated, combined, consolidated
or unitary Tax group for Tax purposes. Oxford GP has no Liability for Taxes of
any Person (other than Oxford GP) under Treasury Regulations Section 1.1502-6
(or any corresponding provision of state, local or foreign Law), as transferee
or successor, by contract or otherwise.
4.12    Orders. There are no outstanding Orders and no unsatisfied judgments,
penalties or awards against or affecting Oxford GP or the Partnership or any of
their respective properties or assets (excluding any of the same with respect to
the EPA Matter) other than such Orders, judgments, penalties or awards that
would not, individually or in the aggregate, be material in amount.
4.13    Books and Records. The minute books of Oxford GP have been made
available to the Buyer, are complete and correct in all material respects and
have been maintained in accordance with sound business practices. The minute
books of Oxford GP contain accurate and complete (in all material respects)
records of all meetings, and actions taken by written consent of, the members
and the board of directors, and no meeting, or action taken by written consent,
of any such members or directors has been held for which minutes have not been
prepared and are not contained in such minute books. At the Closing, all of
those books and records will be in the possession of Oxford GP.
4.14    Employee Benefit Matters.
(a)    Schedule 4.14(a) contains a true and complete list of each pension,
benefit, retirement, compensation, employment, consulting, profit-sharing,
deferred compensation, incentive, bonus, performance award, phantom equity or
other equity, change in control, retention, severance, vacation, paid time off,
welfare, fringe-benefit and other similar agreement, plan, policy, program or
arrangement (and any amendments thereto), in each case whether or not reduced to
writing and whether funded or unfunded, including each “employee benefit plan”
within the meaning of Section 3(3) of ERISA, whether or not tax-qualified and
whether or not subject to ERISA, which is or has been maintained, sponsored,
contributed to, or required to be contributed to by Oxford GP for the benefit of
any current or former employee, officer, manager, retiree, independent
contractor or consultant of Oxford GP or any spouse or dependent of such
individual, or under which Oxford GP or any of its ERISA Affiliates has or may
have any Liability, or with respect to which Buyer or any of its Affiliates
would reasonably be expected to have any Liability, contingent or otherwise (as
listed on Schedule 4.14(a) of the Disclosure Schedules, each, a “Benefit Plan”).

-14-

--------------------------------------------------------------------------------




(b)    With respect to each Benefit Plan, the Sponsor Sellers have made
available to the Buyer accurate, current and complete copies of each of the
following: (i) where the Benefit Plan has been reduced to writing, the current
plan document together with all amendments; (ii) where the Benefit Plan has not
been reduced to writing, a written summary of all material plan terms; (iii)
where applicable, copies of any current trust agreements or other funding
arrangements, custodial agreements, insurance policies and contracts,
administration agreements and similar agreements, and investment management or
investment advisory agreements, now in effect; (iv) copies of current summary
plan descriptions, summaries of material modifications, employee handbooks and
any other written communications (or a description of any oral communications)
relating to any current Benefit Plan; (v) in the case of any Benefit Plan that
is intended to be qualified under Section 401(a) of the Code, a copy of the most
recent determination, opinion or advisory letter from the Internal Revenue
Service; (vi) in the case of any Benefit Plan for which a Form 5500 is required
to be filed, a copy of the two most recently filed Forms 5500, with schedules
and financial statements attached; (vii) actuarial valuations and reports, as
applicable, related to any Benefit Plans with respect to the two most recently
completed plan years; (viii) the most recent nondiscrimination tests performed
under the Code; and (ix) copies of material notices, letters or other
correspondence from the Internal Revenue Service, Department of Labor, Pension
Benefit Guaranty Corporation or other Governmental Authority relating to the
Benefit Plan with respect to the two most recently completed plan years.
(c)    Except as set forth on Schedule 4.14(c), each Benefit Plan and related
trust (other than any multiemployer plan within the meaning of Section 3(37) of
ERISA) (each a “Multiemployer Plan”) has been established, administered and
maintained substantially in accordance with its terms and in material compliance
with all Laws (including ERISA and the Code). Each Benefit Plan that is intended
to be qualified under Section 401(a) of the Code (a “Qualified Benefit Plan”)
has received a favorable and current determination letter from the Internal
Revenue Service, or with respect to a prototype plan, can rely on an opinion
letter from the Internal Revenue Service to the prototype plan sponsor, to the
effect that such Qualified Benefit Plan is so qualified, and nothing has
occurred that could reasonably be expected to adversely affect the qualified
status of any Qualified Benefit Plan. Nothing has occurred with respect to any
Benefit Plan that has subjected or could reasonably be expected to subject any
party to a penalty under Section 502 of ERISA or to tax or penalty under Section
4975 of the Code. Except as set forth on Schedule 4.14(c), all benefits,
contributions and premiums relating to each Benefit Plan have been timely paid
in accordance with the terms of such Benefit Plan and all Laws and accounting
principles, and all benefits accrued under any unfunded Benefit Plan have been
paid, accrued or otherwise adequately reserved to the extent required by, and in
accordance with, GAAP.
(d)    Neither Oxford GP nor any of its ERISA Affiliates has (i) incurred or
reasonably expects to incur, either directly or indirectly, any material
Liability under Title I or Title IV of ERISA or related provisions of the Code
relating to the Benefit Plans; (ii) failed to timely pay premiums to the Pension
Benefit Guaranty Corporation; (iii) withdrawn from any Benefit Plan; or (iv)
engaged in any transaction which would give rise to liability under Section 4069
or Section 4212(c) of ERISA.
(e)    With respect to each Benefit Plan, except as set forth on Schedule
4.14(e): (i) no such plan is a Multiemployer Plan; (ii) no such plan is a
“multiple employer plan” within the

-15-

--------------------------------------------------------------------------------




meaning of Section 413(c) of the Code or a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA); (iii) no Proceeding has
been initiated by the Pension Benefit Guaranty Corporation to terminate any such
plan or to appoint a trustee for any such plan; (iv) no such plan is subject to
the minimum funding standards of Section 412 of the Code or Title IV of ERISA,
and none of the assets of Oxford GP or any ERISA Affiliate is, or may reasonably
be expected to become, the subject of any lien arising under Section 302 of
ERISA or Section 412(a) of the Code; and (v) no “reportable event,” as defined
in Section 4043 of ERISA, has occurred with respect to any such plan.
(f)    Except as set forth on Schedule 4.14(f), Oxford GP has no commitment or
obligation and has not made any representations to any employee, officer,
manager, independent contractor or consultant, whether or not legally binding,
to adopt, amend, modify or terminate any Benefit Plan in connection with the
consummation of the transactions contemplated by this Agreement.
(g)    Other than as required under Section 601 et. seq. of ERISA or other Law,
no Benefit Plan provides post-termination or retiree welfare benefits to any
individual for any reason, and, except as set forth on Schedule 4.14(g), neither
Oxford GP nor any of its ERISA Affiliates has any Liability to provide
post-termination or retiree welfare benefits to any individual or ever
represented, promised or contracted to any individual that such individual would
be provided with post-termination or retiree welfare benefits.
(h)    There is no pending or, to the Knowledge of the Sponsor Sellers,
threatened Proceeding relating to a Benefit Plan (other than routine claims for
benefits), and, except as set forth on Schedule 4.14(h), no Benefit Plan has
within the three years prior to the date hereof been the subject of an
examination or audit by a Governmental Authority or the subject of an
application or filing under or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.
(i)    Except as set forth on Schedule 4.14(i), (i) there has been no amendment
to, announcement by Oxford GP or any of its Affiliates relating to, or change in
employee participation or coverage under, any Benefit Plan that would increase
the annual expense of maintaining such plan above the level of the expense
incurred for the most recently completed fiscal year with respect to any
manager, officer, employee, independent contractor or consultant, as applicable;
and (ii) none of the Sponsor Sellers, Oxford GP or any of their Affiliates has
any commitment or obligation or has made any representations to any manager,
officer, employee, independent contractor or consultant, whether or not legally
binding, to adopt, amend, modify or terminate any Benefit Plan.
(j)    Each Benefit Plan that is subject to Section 409A of the Code has been
administered in compliance with its terms and the operational and documentary
requirements of Section 409A of the Code and all applicable regulatory guidance
(including notices and proposed and final regulations) thereunder. Oxford GP
does not have any obligation to gross up, indemnify or otherwise reimburse any
individual for any excise taxes, interest or penalties incurred pursuant to
Section 409A of the Code.

-16-

--------------------------------------------------------------------------------




(k)    Each individual who is classified by Oxford GP as an independent
contractor has been properly classified for purposes of participation and
benefit accrual under each Benefit Plan.
(l)    Except as set forth on Schedule 4.14(l), neither the execution of this
Agreement nor any of the transactions contemplated by this Agreement will
(either alone or upon the occurrence of any additional or subsequent events):
(i) entitle any current or former manager, officer, employee, independent
contractor or consultant of Oxford GP to severance pay or any other payment;
(ii) accelerate the time of payment, funding or vesting, or increase the amount,
of compensation due to any such individual; (iii) limit or restrict the right of
Oxford GP to merge, amend or terminate any Benefit Plan; or (iv) increase the
amount payable under or result in any other material obligation pursuant to any
Benefit Plan.
4.15    Employment Matters.
(a)    Schedule 4.15(a) contains a list of all persons who are employees,
independent contractors or consultants of Oxford GP as of the date hereof,
including any employee who is on a leave of absence of any nature, paid or
unpaid, authorized or unauthorized, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of any fringe benefits (other than any Benefit Plan) provided to each such
individual as of the date hereof. As of the date hereof, except as set forth on
Schedule 4.15(a), all compensation, including wages, commissions and bonuses,
payable to all employees, independent contractors or consultants of Oxford GP
for services performed on or prior to the date hereof have been paid in full (or
accrued in full on the Balance Sheet) and there are no outstanding agreements,
understandings or commitments of Oxford GP with respect to any compensation,
commissions or bonuses.
(b)    Oxford GP is not, and has not been for the past five years, a party to,
bound by, or negotiating any collective bargaining agreement or other Contract
with a union, works council or labor organization (collectively, “Union”), and
there is not, and has not been for the past five years, any Union representing
or purporting to represent any employee of Oxford GP, and no Union or group of
employees is seeking or has sought to organize employees for the purpose of
collective bargaining. There has never been, nor has there been any threat of,
any strike, slowdown, work stoppage, lockout, concerted refusal to work overtime
or other similar labor disruption or dispute affecting the Partnership, Oxford
GP or any of its employees. Neither Oxford GP nor the Partnership has a duty to
bargain with any Union.
(c)    Oxford GP is and has been in compliance in all material respects with all
Laws pertaining to employment and employment practices to the extent they relate
to employees of Oxford GP, including all Laws relating to labor relations, equal
employment opportunities, fair employment practices, employment discrimination,
harassment, retaliation, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, child labor, hiring,
promotion and termination of employees, working conditions, meal and break
periods, privacy, health and safety, workers’ compensation, leaves of absence
and unemployment insurance. All individuals characterized and treated by Oxford
GP as independent contractors or consultants are properly treated as independent
contractors under all Laws. All

-17-

--------------------------------------------------------------------------------




employees of Oxford GP classified as exempt under the Fair Labor Standards Act
and state and local wage and hour laws are properly classified in all material
respects. There are no Proceedings against Oxford GP pending, or to Knowledge of
the Sponsor Sellers, threatened to be brought or filed, by or with any
Governmental Authority or arbitrator in connection with the employment of any
current or former applicant, employee, consultant or independent contractor of
Oxford GP, including, without limitation, any claim relating to unfair labor
practices, employment discrimination, harassment, retaliation, equal pay, wage
and hours or any other employment related matter arising under Laws.
(d)    Oxford GP, the Partnership, and their respective Subsidiaries have
whenever applicable complied with the WARN Act and none of them has plans to
undertake any action that would trigger the WARN Act except for consideration
thereof in connection with a Qualifying Acquisition.
4.16    Financial Advisors. Except as set forth on Schedule 4.16, neither Oxford
GP nor the Partnership has incurred any Liability for fees of any broker, finder
or financial advisor in respect of the transactions contemplated by this
Agreement for which the Buyer, Oxford GP or the Partnership may have any
responsibility or Liability whatsoever.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer represents and warrants to the Sellers as of the date hereof and as of
the Closing Date (except for such representations and warranties expressly made
as of a specified date) as follows:
5.01    Existence. The Buyer (a) is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization and (b) has all
requisite power, and has all material governmental licenses, authorizations,
consents and approvals, necessary to own its properties and carry on its
business as its business is now being conducted, except where the failure to
have such licenses, authorizations, consents and approvals would not have a
Buyer Material Adverse Effect.
5.02    Validity of Agreement; Authorization. The Buyer has the requisite power
and authority to enter into the Transaction Documents to which it is or will be
a party, and to carry out its obligations thereunder. The execution and delivery
of the Transaction Documents and the performance of the Buyer’s obligations
thereunder have been duly authorized by the board of directors or similar
governing body of the Buyer, and no other proceedings on the part of the Buyer
are necessary to authorize such execution, delivery and performance. Each of the
Transaction Documents to which the Buyer is or will be a party has been (in the
case of this Agreement and the Transaction Documents executed on the date
hereof), or will be at the Closing (in the case of any other Transaction
Documents), duly executed and delivered by the Buyer and constitutes, or will
constitute when executed, as applicable, the Buyer’s valid and binding
obligation, enforceable against the Buyer in accordance with its terms (except
as its enforceability may be limited by the Remedies Exception).

-18-

--------------------------------------------------------------------------------




5.03    Consents and Approvals. No consent, approval, waiver or authorization
of, or filing, registration or qualification with, any Governmental Authority or
any other Person is required on the part of the Buyer for the Buyer to execute
and deliver the Transaction Documents to which it is or will be a party, or to
perform its obligations thereunder, other than any consent, approval, waiver or
authorization that would not have a Buyer Material Adverse Effect.
5.04    No Breach. The execution, delivery and performance by the Buyer of the
Transaction Documents to which it is or will be a party, and compliance by the
Buyer with the terms and provisions thereof, do not (a) violate any provision of
any Law applicable to the Buyer or its Affiliates or any of their respective
properties, (b) result in any breach or violation of any provision of the
Organizational Documents of the Buyer or any of its Affiliates or (c) result in
any material violation or breach of or constitute (with or without due notice or
lapse of time or both) a material default under any Contract to which the Buyer
or any of its Affiliates is a party or by which the Buyer or any of its
Affiliates or any of their respective properties may be bound or receives any
material right or benefit, except, with respect to clause (c), such violations,
breaches or defaults as would not reasonably be expected to have, individually
or in the aggregate, a Buyer Material Adverse Effect.
5.05    Investment Intent. The Buyer (a) is an “accredited investor” as defined
in Rule 501 of Regulation D of the Securities Act and (b) is acquiring the
Subject Interests hereunder solely for the purpose of investment and not with a
view to, or for offer or sale in connection with, any distribution thereof other
than in compliance with all Laws, including United States federal securities
Laws. The Buyer agrees that the Subject Interests it is acquiring hereunder may
not be sold, transferred, offered for sale, pledged, hypothecated, or otherwise
disposed of without registration under the Securities Act and any applicable
state securities Laws, except pursuant to an exemption from such registration
under the Securities Act and such Laws. The Buyer is able to bear the economic
risk of holding the Subject Interests for an indefinite period, and (either
alone or together with its advisors) has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risk of its investment. Without limiting the effect of the representations and
warranties any of the Sellers hereunder, the Buyer has had the opportunity to
ask questions, receive answers and obtain such information as it considers to be
relevant to its purchase of the Subject Interests hereunder.
5.06    Financial Advisors. The Buyer has not incurred any Liability for fees of
any broker, finder or financial advisor in respect of the transactions
contemplated by this Agreement for which the Sellers will have any
responsibility or Liability whatsoever.
5.07    Litigation. As of the date hereof, there are no Proceedings pending or,
to the Knowledge of the Buyer, threatened against the Buyer or to which the
Buyer is otherwise a party or, to the Knowledge of the Buyer, a threatened
party, challenging the transactions contemplated by the Transaction Documents or
otherwise relating to such transactions, the Subject Interests or the
Transaction Documents.
5.08    Sufficiency of Funds. The Buyer has sufficient funds to enable it to
make payment of the Purchase Price and to consummate the transactions
contemplated by this Agreement.

-19-

--------------------------------------------------------------------------------




ARTICLE VI
COVENANTS
6.01    Consummation of the Transaction. The Buyer and the Sponsor Sellers shall
as promptly as is reasonably practicable, diligently and in good faith use all
commercially reasonable efforts (a) to cause the closing conditions in this
Agreement to be satisfied, (b) obtain all approvals, consents, clearances,
expirations or terminations of waiting periods, registrations, permits,
authorizations and other confirmations from any Governmental Authority
necessary, proper or advisable to consummate the MLP Transactions, (c) defend
any lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the MLP Transactions, (d)
obtain all necessary consents, approvals or waivers from third parties, and (e)
coordinate and cooperate with the other Party in providing such information and
supplying such assistance as may be reasonably requested by such other Party in
connection with the foregoing. Without limiting the generality of the foregoing,
the Buyer and the Sponsor Sellers shall use commercially reasonable efforts
promptly to obtain all authorizations, consents, Orders and approvals of, and to
give all notices to and make all filings with, all Governmental Authorities and
other Persons that may be or become necessary or advisable for its performance
of its obligations under this Agreement and shall cooperate fully with each
other Party in promptly seeking to obtain all such authorizations, consents,
Orders and approvals, give such notices, and make such filings. Notwithstanding
anything to the contrary contained in this Agreement, the Buyer shall use its
commercially reasonable efforts in good faith to (x) cause the closing
conditions set forth in Section 7.02(d) and 7.02(e) to be satisfied (provided
that the Buyer shall not be required to pay any fee to extend any lender
financing commitment beyond December 31, 2014 in connection therewith) and
(y) provide the Sponsor Sellers with timely updates (and in any event, no less
than weekly) with respect to its progress in satisfying such conditions.
Notwithstanding anything to the contrary contained in this Agreement, including
this Section 6.01 and Section 6.02, in no event shall any Party be required
hereunder to, or to cause or use commercially reasonable or other efforts to
cause any other Person to, waive or amend any rights under or provisions of this
Agreement, the Contribution Agreement or any related Contracts; provided,
however, that each Non-Sponsor Seller shall in good faith use all commercially
reasonable efforts to cause the closing conditions in this Agreement to be
satisfied to the extent that such conditions specifically involve or relate to
the actions of such Non-Sponsor Seller. If the Buyer or the Sponsor Sellers or
any of their respective Affiliates intends to participate in any meeting or
discussion with any Governmental Authority with respect to such filings, it
shall give the other Parties reasonable prior notice of, and an opportunity to
participate in, such meeting or discussion.
6.02    Conduct Pending the Closing. Except as otherwise expressly contemplated
by this Agreement, or with the prior written consent of the Buyer (which consent
shall not be unreasonably withheld, conditioned or delayed), from the date
hereof until the Closing or termination of this Agreement as provided in Article
X, the Sellers shall not, and the Sponsor Sellers shall use commercially
reasonable efforts to cause Oxford GP and the Partnership (unless the board of
directors of Oxford GP is advised by outside counsel that the failure to do so
would be inconsistent with its duties under the Current Partnership Agreement,
the Current Oxford GP LLC Agreement or Law) not to:

-20-

--------------------------------------------------------------------------------




(a)    vote any of the Subject Interests in favor of: (i) any amendment to the
Current Partnership Agreement, other than the Contribution Partnership Agreement
Amendments; (ii) any amendment of the Current Oxford GP LLC Agreement; (iii) any
Merger Agreement or Plan of Conversion (as such terms are defined in the Current
Partnership Agreement); (iv) any election to dissolve the Partnership; (v) any
election to remove Oxford GP as the general partner of the Partnership; or (vi)
issuing any shares of capital stock, options, warrants, convertible securities
or other rights of any kind to acquire any such shares or any other equity or
ownership interest of Oxford GP;
(b)    transfer, sell, pledge, encumber, convert or dispose of the Subject
Interests;
(c)    grant approval to any Person under clause (iii) of the definition of
“Outstanding” in the Current Partnership Agreement;
(d)    take any action that would cause to occur any of the changes, events or
conditions that would be a breach of Section 4.07;
(e)    consummate a Qualifying Coal Acquisition; or
(f)    agree to take any action prohibited by this Section 6.02.
6.03    Access to Information. At all times from the date hereof until the
Closing Date, to the extent the Buyer does not have the following information or
rights and to the extent any Seller has the ability, power and authority to give
such information or grant such rights, the Sellers will use commercially
reasonable efforts to (a) give the Buyer and its Representatives reasonable
access to the offices, properties, books and records of Oxford GP and the
Partnership and, to the extent reasonably related to the transactions
contemplated by the Transaction Documents, the Sellers, in each case, during
normal business hours, and (b) furnish or make available to the Buyer and its
Representatives such financial and operating data and other information relating
to Oxford GP and the Partnership as such Persons may reasonably request, subject
to the Buyer’s and its Representatives’ compliance with Law and contractual
restrictions governing the disclosure and use of such information.
Notwithstanding the foregoing provisions of this Section 6.03, the Sellers shall
not be required to grant access or furnish information to the Buyer or any of
its Representatives to the extent that such information is subject to an
attorney/client or attorney work product privilege that would be violated or
lost by such access or furnishing, or that such access or the furnishing of such
information is prohibited by Law or an existing Contract; provided that the
Sellers shall, at Buyer’s request and sole cost and expense, use commercially
reasonable efforts to obtain any necessary consent or waiver in order to grant
the Buyer access or furnish information subject to such privilege to the extent
not with respect to a matter in which Buyer, on the one hand, or any Seller or
either Oxford GP and the Partnership, on the other hand, or their respective
Affiliates, have an actual or potential conflict of interest. To the extent
practicable, the Sellers shall make reasonable and appropriate substitute
disclosure arrangements under circumstances in which the restrictions of the
preceding sentence apply. Any investigation pursuant to this Section 6.03 shall
be conducted in such a manner as not to interfere with the conduct of the
business of any Seller, their Affiliates or either of Oxford GP or the
Partnership. Notwithstanding the foregoing, the Buyer shall not be entitled to
perform any intrusive or subsurface investigation or other sampling of, on or
under any of the properties of

-21-

--------------------------------------------------------------------------------




Oxford GP or the Partnership. The Buyer agrees that it will not, and will cause
its Representatives not to, use any information obtained pursuant to this
Section 6.03 in violation of Section 6.06.
6.04    Cooperation.
(a)    From the date hereof until one year following the Closing Date, upon
reasonable written notice, the Buyer and the Sponsor Sellers shall furnish or
cause to be furnished to each other, during normal business hours, access to
such information (including any financial statements, financial information or
similar data, including commercially reasonable assistance with the production
of pro forma financial statements and data) and commercially reasonable
assistance relating to the transactions contemplated by the Transaction
Documents as is reasonably necessary for financial reporting and accounting
matters, including customary participation of management of the Partnership in
due diligence sessions at mutually agreed times, any filings to be made with the
U.S. Securities and Exchange Commission, inclusion of such financial and other
information in any rating agency presentation, bank information memoranda or
offering memoranda customary for private placements under Rule 144A, requesting
the auditors of the Partnership to issue customary comfort letters with respect
to such financial statements and information, the preparation and filing of any
Tax Returns, reports or forms, or the defense of any Tax Claim.
(b)    The Sponsor Sellers shall provide or cause to be provided to the Buyer,
timely updates (and in any event, no less than weekly) with respect to the
status of any Qualifying Coal Acquisition and the negotiation thereof, and the
Buyer shall cooperate and provide reasonable assistance in connection therewith.
The Sponsor Sellers shall take, or cause Oxford GP to take, any action with
respect to the Benefit Plans as may be reasonably requested by the Buyer.
(c)    Upon request by the Buyer before the Closing, the Sponsor Sellers shall
cause to be prepared and provided to the Buyer complete copies of the following
financial statements of Oxford GP (collectively, the “GP Financial Statements”):
(i) the audited consolidated balance sheet of Oxford GP (with related statements
of income, changes in equity and cash flows) for the most recent three fiscal
years then completed, and (ii) the unaudited balance sheets of Oxford GP as at
the most recent quarter then completed and at the same quarter-end with respect
to the prior year (with related statements of income, changes in equity, and
cash flows for the respective periods then ended), which GP Financial Statements
will fairly present, in all material respects, the consolidated assets and
liabilities and results of operations of Oxford GP as of the respective dates
thereof and for the respective periods covered thereby.
(d)    The Sponsor Sellers shall use commercially reasonable efforts to cause
Oxford GP to resolve any Proceedings to which Oxford GP or any of its Affiliates
is a party or is otherwise named pending before a Governmental Authority to the
Buyer’s reasonable satisfaction (including without limitation entering into an
administrative or other agreement) to resolve any existing or potential
debarment with respect to transactions involving any Governmental Authority and
to provide that no event exists in connection therewith that could operate as a
permit block or preclusion from obtaining any permit or authorization from any
Governmental Authority.

-22-

--------------------------------------------------------------------------------




6.05    Public Statements. The Buyer and the Sellers shall not, and each shall
cause its Representatives not to, issue any public announcements or make other
public disclosures regarding this Agreement or the transactions contemplated
hereby, without the prior written approval of the other Party; provided,
however, that a Party or its Representatives may issue a public announcement or
other public disclosures required by Law or the rules of any stock exchange upon
which such Party’s or its parent entity’s or, in the case of the Sellers, the
Partnership’s, equity interests are traded; provided, further, that such Party
uses commercially reasonable efforts to afford the other Party an opportunity to
first review the content of the proposed disclosure and provide reasonable
comment regarding the same; and provided, finally, that nothing herein shall
restrict any Party from disclosing information regarding this Agreement and the
transactions contemplated hereby to its Representatives to the extent permitted
by Section 6.06.
6.06    Confidentiality.
(a)    The Buyer shall hold, and shall cause its Representatives to hold, in
confidence, from the date hereof until two years following the Closing Date, all
Seller Confidential Information concerning the Sellers, Oxford GP and the
Partnership and their respective Affiliates furnished to the Buyer by or on
behalf of the Sellers or their Representatives or Affiliates in connection with
the transactions contemplated by this Agreement; provided, however, that the
Buyer and its Representatives may disclose such Seller Confidential Information
to those of its Representatives that have a need to know such Seller
Confidential Information in connection with the transactions contemplated by
this Agreement. If this Agreement is terminated, the Buyer shall hold, and shall
cause its Representatives to hold, in confidence all Seller Confidential
Information, and shall, and shall cause its Representatives to, at the Sellers’
written request, promptly destroy all such Seller Confidential Information and
not retain any copies, extracts or other reproductions in whole or in part of
such Seller Confidential Information, and the Buyer shall, and shall cause its
Representatives to, also destroy any documents incorporating or generated from
such Seller Confidential Information that are prepared by the Buyer or its
Representatives, along with all copies and reproductions thereof; provided,
however, that such obligation to return or destroy Seller Confidential
Information shall not require the Buyer or its Representatives to identify and
remove any such Seller Confidential Information that may exist in data or
electronic form on the Buyer’s or any of its Representatives’ back-up media,
and, in addition, the Buyer and its Representatives may save any copies or
derivatives of Seller Confidential Information that they are requested or
required to retain by any Law or Governmental Authority or pursuant to internal
audit, legal, regulatory or compliance policies or procedures; and provided,
further, that such retained Seller Confidential Information is kept confidential
subject to the terms of this Agreement.
(b)    The Sellers shall hold, and shall cause their Representatives to hold, in
confidence, from the date hereof until two years following the Closing Date, all
Buyer Confidential Information concerning the Buyer furnished to the Sellers by
or on behalf of the Buyer or its Representatives or Affiliates in connection
with the transactions contemplated by this Agreement; provided, however, that
the Sellers and their Representatives may disclose such Buyer Confidential
Information to those of its Representatives that have a need to know such Buyer
Confidential Information in connection with the transactions contemplated by
this Agreement. If this Agreement is terminated, the Sellers shall hold, and
shall cause their Representatives to hold, in confidence all Buyer Confidential
Information, and shall, and shall cause their

-23-

--------------------------------------------------------------------------------




Representatives to, at the Buyer’s written request, promptly destroy all such
Buyer Confidential Information, and not retain any copies, extracts or other
reproductions in whole or in part of such Buyer Confidential Information, and
the Sellers shall, and shall cause their Representatives to, also destroy any
documents incorporating or generated from such Buyer Confidential Information
that are prepared by the Sellers or their Representatives, along with all copies
and reproductions thereof; provided, however, that such obligation to return or
destroy the Buyer Confidential Information shall not require the Sellers or
their Representatives to identify and remove any such Buyer Confidential
Information that may exist in data or electronic form on the Sellers’ or any of
their Representative’s back-up media, and, in addition, the Sellers and their
Representatives may save any copies or derivatives of Buyer Confidential
Information that they are requested or required to retain by any Law or
Governmental Authority or pursuant to internal audit, legal, regulatory or
compliance policies or procedures; and provided, further, that such retained
Buyer Confidential Information is kept confidential subject to the terms of this
Agreement.
(c)    In the event that a Party that is subject to a confidentiality obligation
under this Section 6.06 or any of its Representatives receives a request or is
required (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar or judicial, legislative, regulatory or
administrative body, committee or process (collectively, a “Tribunal”)) to
disclose any Confidential Information, such Party shall, if legally permissible,
(i) promptly notify the other Party of the existence and terms of such request,
(ii) consult with the other Party as to the advisability of taking legally
available steps to resist or narrow such request and (iii) assist the other
Party, at the other Party’s expense, in seeking a protective order or other
appropriate remedy. The Party (or its Representative) receiving the request to
produce or provide Confidential Information may disclose to any Tribunal only
that portion of the Confidential Information which such Party is advised by
counsel is required to be disclosed, and shall exercise commercially reasonable
efforts to assist the other Party, at the other Party’s expense, in obtaining
assurance that confidential treatment will be accorded such Confidential
Information, and the disclosing Party shall not be liable for such disclosure
unless disclosure to any such Tribunal was caused by or resulted from a previous
disclosure by the disclosing Party or its Representatives not permitted by this
Section 6.06.
6.07    Exclusivity. In consideration of the resources, time and expense that
the Buyer has incurred and will incur in connection with the transactions
contemplated in this Agreement and the other Transaction Documents, each Seller
agrees that it shall not, and shall cause its Affiliates and its Representatives
not to, from the date hereof until the earlier of the termination of this
Agreement pursuant to Article X and the Closing Date, (a) directly or indirectly
(including through Representatives) initiate, solicit, facilitate or knowingly
encourage any other proposal relating to a Competing Transaction (as defined
below); (b) directly or indirectly (including through Representatives) negotiate
or execute a confidentiality agreement with, or otherwise engage in discussions
or negotiations with, or furnish or disclose any non-public information to, any
party other than the Buyer and its designated Representatives, in each case, in
connection with a Competing Transaction; (c) enter into any letter of intent,
agreement in principle, arrangement, understanding or contract relating to any
Competing Transaction; or (d) otherwise cooperate in any way, including through
the provision of confidential information, with any person in connection with a
Competing Transaction. Without limiting the foregoing,

-24-

--------------------------------------------------------------------------------




upon execution of this Agreement, each Seller shall, and shall cause its
Representatives to, cease any and all discussions, negotiations or other
activities described in the immediately preceding sentence with any other party
engaged in discussions, negotiations or other activities with any Seller or any
of its Representatives regarding a Competing Transaction and shall request any
such third party to return or destroy any confidential information provided to
such third party in accordance with any existing governing confidentiality
agreement. Notwithstanding anything to the contrary herein, this Section 6.07
shall in no way prohibit the board of directors of Oxford GP from taking any
action that is permitted to be taken by the board of directors of Oxford GP in
accordance with the Contribution Agreement; provided that the terms of the
Contribution Agreement with respect to the payment of any Termination Fee (as
defined in the Contribution Agreement) are complied with. As used in this
Agreement, “Competing Transaction” means any direct or indirect sale, lease,
license, exchange, mortgage, transfer or other disposition, or financing, in a
single transaction or series of related transactions, of (w) all or any portion
of the Subject Interests, (x) all or any portion of the equity interests in the
Sponsor Sellers, (y) any equity interests in Oxford GP and the Partnership
(other than the Equity Issuance and equity issuances to directors and key
employees in the Ordinary Course of Business as set forth on Schedule 6.07,
except such issuances that would, or would reasonably be expected to, preclude
or adversely affect the consummation of the transactions contemplated by this
Agreement or any other Transaction Document) or (z) all or any portion of the
equity interests in or assets of the Partnership, whether by sale, merger,
consolidation, share exchange, business combination, purchase or sale of shares
of capital stock or other equity interests or securities, reorganization or
recapitalization, loan, issuance of securities or any other transaction;
provided that the term Competing Transaction shall exclude any transaction
solely to the extent involving any financing by the Partnership that would not
preclude or adversely affect the consummation of the transactions contemplated
by this Agreement or any other Transaction Document.
6.08    Agreement to Vote Units; Irrevocable Proxy; No Transfers of Units;
Common Unit Dividend Waiver.
(a)    Each Seller agrees during the term of this Agreement to vote any Common
Units and Subordinated Units beneficially owned by such Seller, and to cause any
holder of record of such Common Units or Subordinated Units to vote, (i) in
favor of the MLP Transactions, at every meeting (or in connection with any
action by written consent) of the partners of the Partnership at which such
matters are considered and at every adjournment or postponement thereof; (ii)
against (A) any Competing Transaction, (B) any action, proposal, transaction or
agreement which could reasonably be expected to result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Partnership under the Contribution Agreement or of any Seller under this
Agreement and (C) any action, proposal, transaction or agreement that could
reasonably be expected to impede, interfere with, delay, discourage, adversely
affect or inhibit the timely consummation of the transactions contemplated by
this Agreement or the Contribution Agreement, or the fulfillment of the
Sellers’, the Buyer’s or the Partnership’s conditions under this Agreement or
the Contribution Agreement or change in any manner the voting rights of any
class of equity of the Partnership (other than the Contribution Partnership
Agreement Amendments).
(b)    Each Seller hereby appoints the Buyer and any designee of the Buyer, and
each of them individually, its proxies and attorneys-in-fact, with full power of
substitution and

-25-

--------------------------------------------------------------------------------




resubstitution, to vote or act by written consent during the term of this
Agreement with respect to any Common Units or Subordinated Units beneficially
owned by such Seller in accordance with Section 6.08(a). This proxy and power of
attorney is given to secure the performance of the duties of such Sellers under
this Agreement. Such Seller shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. This
proxy and power of attorney granted by such Seller shall be irrevocable during
the term of this Agreement, shall be deemed to be coupled with an interest
sufficient in law to support an irrevocable proxy and shall revoke any and all
prior proxies granted by such Seller with respect to any Common Units or
Subordinated Units held by such Seller. The power of attorney granted by each
Seller herein is a durable power of attorney and shall survive the dissolution,
bankruptcy, death or incapacity of such Seller. The proxy and power of attorney
granted hereunder shall terminate upon the termination of this Agreement in
accordance with Section 10.01.
(c)    Each Seller agrees that from the date of this Agreement until the earlier
of (i) the Closing Date or (ii) the termination of this Agreement in accordance
with Article X, such Seller shall not, directly or indirectly, transfer, sell,
offer, exchange, assign, pledge or otherwise dispose of or encumber (each, a
“Transfer”) any Common Units or Subordinated Units, or enter into any contract,
option or other agreement with respect to, or consent to, a Transfer of, any
Common Units or Subordinated Units or such Seller’s voting or economic interest
therein. Any attempted Transfer of Common Units or Subordinated Units or any
interest therein in violation of this Section 6.08(c) shall be null and void.
(d)    Each Entity Seller hereby acknowledges and agrees that such Entity Seller
will not receive any Common Units pursuant to the Common Unit Dividend, and
hereby waives any rights, benefits or other entitlement that such Entity Seller
may otherwise have with respect to the Common Unit Dividend, including without
limitation any right to participate in the Common Unit Dividend with respect to
any Common Units or Common Unit Warrants held by such Entity Seller and any
adjustment to the Common Unit Warrants held by such Entity Seller that would
otherwise be made to the Common Unit Warrants in accordance with their terms as
a result of the Common Unit Dividend in the absence of the waiver contained in
this Section 6.08(d). Notwithstanding the foregoing provisions of this Section
6.08(d), no Entity Seller may seek to utilize this Section 6.08(d) to prevent
any allocations of income, gain, loss or deduction that may be made with respect
to the Common Units after the Common Unit Dividend to ensure the uniformity of
all Common Units (including those subject to the Common Unit Warrants).
(e)    For the avoidance of doubt, and except for the sale of the Subordinated
Unit Warrants and the Oxford GP Unit Warrants pursuant to this Agreement and
providing any requisite consent in their capacity as Warrantholders in
connection with this Agreement or the transactions contemplated hereby, nothing
in this Section 6.08 or this Agreement shall obligate any Warrantholder to take
any action with respect to the Subordinated Unit Warrants, the Oxford GP Unit
Warrants or the Common Unit Warrants, including without limitation imposing any
obligation to exercise any of the Subordinated Unit Warrants, the Oxford GP Unit
Warrants or the Common Unit Warrants, in whole or in part.

-26-

--------------------------------------------------------------------------------




6.09    Certain Insurance and Indemnification Matters.
(a)    The Buyer agrees that, during the period that commences on the Closing
Date and ends on the sixth (6th) anniversary of the Closing Date (the “Section
6.09 Period”), it shall maintain in full force and effect and shall not cause
any amendment, modification, waiver or termination to the Organizational
Documents of Oxford GP, the Partnership and their respective Subsidiaries (the
“Section 6.09 Parties”) existing as of the date of this Agreement, the effect of
which would be to affect adversely the rights of any person serving as a member
of the board of directors or officer of any of the Section 6.09 Parties;
provided, however, that the foregoing restriction shall not apply to any such
amendment, modification, waiver or termination to the extent required to cause
such provisions (or any portion thereof) to comply with Law.
(b)    The Buyer covenants and agrees that, during the Section 6.09 Period, with
respect to each individual who served as a director and/or officer of any of the
Section 6.09 Parties at any time prior to the Closing Date (the “Covered
Directors/Officers”), the Buyer shall cause the Section 6.09 Parties (i) to
continue in effect the current director and officer liability or similar
insurance policy or policies that the Section 6.09 Parties have as of the date
of this Agreement, or (ii) upon the termination or cancellation of any such
policy or policies, (A) to provide director and officer liability or similar
insurance in substitution for, or in replacement of, such cancelled or
terminated policy or policies or (B) to provide a ‘tail’ or runoff policy
(covering all claims, whether choate or inchoate, made during the Section 6.09
Period), in each case so that each Covered Director/Officer has coverage
thereunder for acts, events, occurrences or omissions occurring or arising at or
prior to the Closing to the same extent (including policy limits, exclusions and
scope) as such Covered Director/Officer has coverage for such acts, events,
occurrences or omissions under the director and officer insurance or similar
policy maintained by the Section 6.09 Parties as of the date of this Agreement.
(c)    In the event that any of the Section 6.09 Parties, or any of their
respective successors or assigns, (i) consolidates with or merges into any other
Person and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) in one or more series of transactions,
directly or indirectly, transfers all or substantially all of its properties and
assets to any Person (whether by consolidation, merger or otherwise), then, and
in each such case, proper provision shall be made so that such continuing or
surviving corporation or entity or transferee of such assets or its respective
successors and assigns, as the case may be, assume the obligations set forth in
this Section 6.09.
6.10    Post-Closing Access; Records. From and after the Closing until seven
years following the Closing Date, the Buyer and its Affiliates shall make or
cause to be made available to the Sellers all books, records, Tax Returns and
documents of Oxford GP and the Partnership (and the assistance of employees
responsible for such books, records and documents) upon reasonable notice during
regular business hours as may be reasonably necessary for (a) investigating,
settling, preparing for the defense or prosecution of, defending or prosecuting
any Proceeding, (b) preparing reports to equityholders, partners and Government
Authorities or (c) such other purposes for which access to such documents is
determined by the Sellers to be reasonably necessary, including preparing and
delivering any accounting or other statement provided for under this Agreement
or otherwise, preparing Tax Returns, pursuing Tax refunds or responding to or
disputing any Tax audit, or the determination of any matter relating to the
rights

-27-

--------------------------------------------------------------------------------




and obligations of the Sellers or any of their Affiliates under any Transaction
Documents; provided, however, that access to such books, records, documents and
employees shall not interfere with the normal operations of the Buyer, its
Affiliates or the Partnership and the reasonable out-of-pocket expenses of the
Buyer, its Affiliates and the Partnership incurred in connection therewith shall
be paid by the Sellers. The Buyer shall cause the Partnership to maintain and
preserve all such Tax Returns, books, records and other documents for the
greater of (x) seven years after the Closing Date and (y) any applicable
statutory or regulatory retention period, as the same may be extended and, in
each case, shall offer to transfer such records to the Sellers at the end of any
such period.
ARTICLE VII
CLOSING
7.01    Conditions Precedent to Obligations of the Parties. The obligations of
each Party to effect the Closing and to consummate the transactions contemplated
by this Agreement are subject to the satisfaction or waiver by such Party on or
prior to the Closing Date of the following conditions:
(a)    no Law or Order (including any rules and regulations of the Federal Trade
Commission and the Antitrust Division of the Department of Justice) is in effect
that restrains or makes illegal the consummation of this Agreement or any other
applicable Transaction Document or the transactions contemplated hereby and
thereby;
(b)    all requisite approval by Oxford GP and the limited partners of the
Partnership for the Contribution Partnership Agreement Amendments shall have
been obtained; and
(c)    the MLP Transactions, including the Equity Issuance, shall have been
consummated, or shall be consummated contemporaneously with, the Closing.
7.02    Conditions Precedent to Obligations of the Buyer. The obligations of the
Buyer to effect the Closing and consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver, in whole or in part (to the
extent permitted by Law), on or prior to the Closing Date of each of the
following conditions:
(a)    each of the Fundamental Representations (as defined herein) of the
Sellers set forth in this Agreement shall be true and correct in all respects,
in each case, as of the date of this Agreement and as of the Closing as though
made at and as of the Closing, with the same force and effect as though made on
and as of such date, unless such representations and warranties expressly relate
to an earlier date (in which case they shall be true and correct as of such
earlier date); provided, however, that the representation and warranty set forth
in Section 4.03(a) shall be deemed to be true and correct solely for the purpose
of this Section 7.02(a) (but not for any other purpose) if the total number of
Common Units does not vary from the actual total number of Common Units on the
date hereof by more than the Director Bonus Units plus the number of Common
Units to be issued upon full vesting of the LTIP Grants by reason of the change
of control of Oxford GP occurring pursuant to this Agreement;
(b)    each of the representations and warranties of the Sellers other than the
Fundamental Representations shall be true and correct in all respects (in the
case of any

-28-

--------------------------------------------------------------------------------




representation or warranty qualified by materiality or Seller Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Seller Material Adverse Effect), in
each case, (i) as of the date of this Agreement and as of the Closing as though
made at and as of the Closing, with the same force and effect as though made on
and as of such date, unless such representations and warranties expressly relate
to an earlier date (in which case they shall be true and correct as of such
earlier date) and (ii) except where a failure to be so true and correct,
individually or in the aggregate, has not had a Seller Material Adverse Effect;
(c)    the Sellers shall not have breached in any material respect their
obligations set forth in Section 6.02 unless such breach has been cured at or
prior to the Closing Date;
(d)    the indebtedness of the Partnership existing on the date of this
Agreement shall have been refinanced on Acceptable Terms;
(e)    the indebtedness of the Buyer existing on the date of this Agreement
shall have been refinanced on Acceptable Terms;
(f)    all approvals, consents and waivers that are listed on Schedule 7.02(f)-1
and Schedule 7.02(f)-2 shall have been received, and executed counterparts
thereof shall have been delivered to the Buyer and the Sellers, respectively, at
or prior to the Closing;
(g)    the Investor Rights Agreements shall have been terminated, and executed
counterparts of the document evidencing termination shall have been delivered to
the Buyer at or prior to the Closing;
(h)    the Buyer shall have received the items listed in Section 7.04; and
(i)    neither Oxford GP nor the Partnership or their respective Affiliates
shall be (i) debarred with respect to any transactions involving any
Governmental Authority, nor shall there be any pending Proceedings that could
reasonably be expected to result in debarment or other exclusion from such
transactions, or (ii) precluded from obtaining any permit or authorization from
any Governmental Authority by reason of, nor shall there be any pending
Proceedings that could reasonably be expected to result in, a permit block or
preclusion from obtaining any permit or authorization from any Governmental
Authority.
7.03    Conditions Precedent to Obligations of the Sellers. The obligations of
the Sellers to effect the Closing and consummate the transactions contemplated
by this Agreement are subject to the satisfaction or waiver, in whole or in part
(to the extent permitted by Law), on or prior to the Closing Date of each of the
following conditions:
(a)    each of the Fundamental Representations of the Buyer set forth in this
Agreement shall be true and correct in all respects (disregarding any
materiality, Buyer Material Adverse Effect or similar qualifier (including
through the use of any defined term containing any such qualifier)), in each
case, (i) as of the date of this Agreement and as of the Closing as though made
at and as of the Closing, unless such representations and warranties expressly
relate to an earlier date (in which case they shall be true and correct as of
such earlier date) and (ii) except where a failure to be so true and correct has
not had a Buyer Material Adverse Effect;

-29-

--------------------------------------------------------------------------------




(b)    each of the representations and warranties of the Buyer other than the
Fundamental Representations shall be true and correct in all respects (in the
case of any representation or warranty qualified by materiality or Buyer
Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Buyer Material
Adverse Effect), in each case, (i) as of the date of this Agreement and as of
the Closing as though made at and as of the Closing, unless such representations
and warranties expressly relate to an earlier date (in which case they shall be
true and correct as of such earlier date) and (ii) except where a failure to be
so true and correct, individually or in the aggregate, has not had a Buyer
Material Adverse Effect;
(c)    the Buyer shall not have breached in any material respect any obligations
and agreements required to be performed and complied with by it prior to the
Closing Date;
(d)    the Sellers shall have received the items listed in Section 7.05; and
(e)    there shall have been no amendment or modification of the Contribution
Agreement or the Contribution Partnership Agreement Amendment or any of the
exhibits of either such document that, in any case, has a disproportionate or
materially adverse effect on any of the Sellers.
7.04    Seller Deliveries. At the Closing, subject to the terms and conditions
of this Agreement, the Sellers shall deliver, or cause to be delivered, to the
Buyer:
(a)    the Subject Interests, in each case free and clear of any Encumbrances
(other than Encumbrances existing under the Partnership Agreement, the Current
Oxford GP LLC Agreement or those arising under applicable securities Laws), by
delivering a written instrument of assignment and evidence of the transfer
thereof as follows:
(i)    in the case of the Seller Oxford GP Units, an assignment of the Seller
Oxford GP Units to Buyer, duly executed by each Seller holding Seller Oxford GP
Units pursuant to the Current Oxford GP LLC Agreement and acknowledged by Oxford
GP, and substantially in the form agreed to by the Parties;
(ii)    in the case of the Oxford GP Unit Warrants, an assignment of the
applicable Oxford GP Unit Warrant by each Seller holding Oxford GP Unit Warrants
to the Buyer pursuant to the applicable warrant agreement and acknowledged by
Oxford GP, and substantially in the form agreed to by the Parties;
(iii)    in the case of the Seller Subordinated Units, an assignment of the
Subordinated Units to the Buyer duly executed by each Seller holding Seller
Subordinated Units, and acknowledged by Oxford GP on behalf of the Partnership,
pursuant to the Current Partnership Agreement and the transfer agent of the
Subordinated Units, substantially in the form agreed to by the Parties; and
(iv)    in the case of the Subordinated Unit Warrants, an assignment of the
applicable Subordinated Unit Warrant by each Seller holding Subordinated Unit
Warrants to the Buyer pursuant to the applicable warrant agreement and
acknowledged by Oxford GP, and substantially in the form agreed to by the
Parties;

-30-

--------------------------------------------------------------------------------




(b)    a certificate duly executed by the Secretary or an Assistant Secretary of
each Seller (or the managing member of the general partner of each Seller) that
is an entity, dated as of the Closing Date, in customary form, attesting to (i)
the Organizational Documents of such Seller and (ii) the resolutions of the
board of managers, board of directors or similar governing body of such Seller
authorizing the execution and delivery of the Transaction Documents to which
such Seller is a party and the consummation of the transactions contemplated
hereby and thereby, and certifying that such resolutions were duly adopted and
have not been rescinded or amended as of the Closing Date;
(c)    a certificate duly executed by each Seller, or, in the case of a Seller
that is an entity, an executive officer of such Seller (or the managing member
of the general partner of such Seller), dated as of the Closing Date, in
customary form, to the effect that each of the conditions specified in
Sections 7.02(a), 7.02(b) and 7.02(c) have been satisfied in all respects as to
such individual Seller;
(d)    the resignation letter of each of the directors of Oxford GP requested by
the Buyer, with such resignations to be effective as of the Closing Date.
(e)    for each Seller that is an entity, a certificate that is dated as of a
recent date of the Secretary of State of the state of organization of the entity
with respect to the valid existence and good standing in such state;
(f)    a certificate, duly executed and acknowledged by the Sellers’ regarded
owners, dated as of the Closing Date, in accordance with Treasury Regulation
Section 1.1445-2(b)(2), certifying that applicable transferor is not a “foreign
person” within the meaning of Section 1445 of the Code; and
(g)    such other documents or instruments as the Buyer reasonably requests and
as are reasonably necessary to consummate the transactions contemplated by this
Agreement.
7.05    Buyer Deliveries. At the Closing, subject to the terms and conditions of
this Agreement, the Buyer shall deliver, or cause to be delivered, to the
Sellers:
(a)    in accordance with Schedule 2.01, cash in an amount equal to the Closing
Purchase Price, and the Additional Purchase Price if applicable, by wire
transfer in immediately available funds, to the accounts designated by each of
the Sellers at least two business days prior to the Closing Date in a written
notice to the Buyer;
(b)    a certificate duly executed by the Secretary or an Assistant Secretary of
the Buyer, dated as of the Closing Date, in customary form, attesting to the
resolutions of the board of directors or other governing body of the Buyer
authorizing the execution and delivery of the Transaction Documents to which the
Buyer is a party and the consummation of the transactions contemplated hereby
and thereby, and certifying that such resolutions were duly adopted and have not
been rescinded or amended as of the Closing Date;
(c)    a certificate duly executed by an executive officer of the Buyer, dated
as of the Closing Date, in customary form, to the effect that each of the
conditions specified in Sections 7.03(a), 7.03(b) and 7.03(c) have been
satisfied in all respects;

-31-

--------------------------------------------------------------------------------




(d)    a certificate dated as of a recent date of the Secretary of State of the
State of Delaware with respect to the valid existence and good standing in the
State of Delaware of the Buyer; and
(e)    such other documents or instruments as the Sellers reasonably request and
as are reasonably necessary to consummate the transactions contemplated by this
Agreement.
ARTICLE VIII
INDEMNIFICATION, COSTS AND EXPENSES
8.01    Survival of Representations and Warranties. The representations and
warranties of the Parties contained in this Agreement and any certificate
delivered pursuant hereto shall not survive the Closing, except that (a) the
representations and warranties set forth in the second sentence of
Section 4.05(c) (SEC Reports) shall survive the Closing for eighteen months
following the Closing Date and (b) the representations and warranties set forth
in Section 3.01 (Existence); Section 3.02 (Validity of Agreement;
Authorization); Section 3.05 (Ownership, Due Authorization and Transfer of
Subject Interests); Section 3.07 (Financial Advisors); Section 4.01 (Formation;
Due Qualification and Authority); Section 4.02 (Power and Authority to Act);
Sections 4.03(a)-(f) and (g)(i)-(ii) (Capitalization); Section 4.04
(Enforceability of Operative Agreements); Section 4.16 (Financial Advisors);
Section 5.01 (Existence); Section 5.02 (Validity of Agreement; Authorization);
and Section 5.06 (Financial Advisors) (collectively, the “Fundamental
Representations”), and any Fundamental Representations in any certificate
delivered pursuant hereto, shall survive the Closing for thirty months following
the Closing Date (the applicable period of survival of a representation or
warranty being the “Survival Period”); provided that, notwithstanding the
expiration of any Survival Period, any obligations under Sections 8.02(a) and
8.02(b) shall not terminate with respect to any Loss as to which the Person to
be indemnified shall have given notice to the Indemnifying Party in accordance
with Section 8.03(a) before the termination of the applicable Survival Period.
The covenants contained in this Agreement that, by their terms, are to be
performed at or prior to the Closing, shall not survive the Closing, and all
covenants contained in this Agreement that, by their terms, are to be performed
after the Closing, shall survive the Closing until the performance of such
covenants in accordance with their terms.
8.02    Indemnification.
(a)    From and after the Closing, subject to Sections 8.01 and 8.04, each
Seller, severally and not jointly, hereby agrees to indemnify and hold harmless
the Buyer and each of its Affiliates (excluding any Person that is or becomes an
Affiliate of the Buyer solely as a result of the purchase of publicly traded
securities from the general public) and each of the respective indirect and
direct equityholders, members, directors, managers, officers, employees and
agents of the foregoing (collectively, the “Buyer Indemnified Parties”) from and
against, and pay to the applicable Buyer Indemnified Parties the amount of, any
and all losses, liabilities, claims, obligations, deficiencies, demands,
judgments, settlements, damages, interest, fines, penalties, claims, suits,
actions, causes of action, assessments, awards, Taxes, costs and expenses
(including costs of investigation and defense and attorneys’ and other
professionals’ fees), whether or not involving a Third Party Claim (a “Loss”),
based upon, attributable to or resulting from (including any and all
Proceedings, demands, or assessments arising out of):

-32-

--------------------------------------------------------------------------------




(i)    any inaccuracy, untruth or breach of the representations and warranties
made by any Seller in the second sentence of Section 4.05(c) or any of the
Fundamental Representations made by any Seller in this Agreement or in any
certificate delivered pursuant hereto; and
(ii)    any breach or non-fulfillment of any covenant or other agreement to be
performed on the part of such Seller under this Agreement or in any certificate
delivered pursuant hereto.
(b)    From and after the Closing, subject to Sections 8.01 and 8.04, the Buyer
hereby agrees to indemnify and hold harmless the Sellers and their respective
Affiliates and each of the respective indirect and direct equityholders,
members, directors, managers, officers, employees and agents of the foregoing
(collectively, the “Seller Indemnified Parties”) from and against, and pay to
the applicable Seller Indemnified Parties the amount of, any and all Loss based
upon, attributable to or resulting from (including any and all Proceedings,
demands, or assessments arising out of):
(i)    any inaccuracy, untruth or breach of the Fundamental Representations made
by the Buyer in this Agreement or any certificate delivered pursuant hereto; and
(ii)    any breach or non-fulfillment of any covenant or other agreement to be
performed on the part of the Buyer under this Agreement or in any certificate
delivered pursuant hereto.
(c)    Materiality, Seller Material Adverse Effect, Company Material Adverse
Effect, Partnership Material Adverse Effect, Buyer Material Adverse Effect and
similar qualifiers contained in any representation or warranty, or in any
defined term used therein, shall be disregarded for purposes of subsections
(a)(i) and (b)(i) of this Section 8.02 in calculating the amount of Loss
suffered by an Indemnified Party (but, for the avoidance of doubt, such
qualifiers shall not be disregarded for purposes of determining whether there
has been a breach).
8.03    Indemnification Procedure.
(a)    Each Indemnified Party agrees that, promptly after it becomes aware of
facts giving rise to a claim by it for indemnification pursuant to Section 8.02,
such Indemnified Party will assert its claim for indemnification under
Section 8.02 (each, a “Claim”) by providing a written notice (a “Claim Notice”)
within the applicable Survival Period to the applicable indemnifying party (the
“Indemnifying Party”) specifying, in reasonable detail, to the extent known by
such Indemnified Party, the nature and basis for such Claim (e.g., the
underlying representation, warranty or covenant alleged to have been breached
and the condition or conduct allegedly resulting in such breach).
Notwithstanding the foregoing, an Indemnified Party’s delay in sending a Claim
Notice will not relieve the Indemnifying Party from Liability (as defined
herein) hereunder with respect to such Claim except to the extent (and limited
solely to the extent) of any material prejudice to the Indemnifying Party by
such failure or delay, provided that such Claim Notice is provided within the
applicable Survival Period.
(b)    In the event that any Proceeding is instituted or any Claim is asserted
by any Third Party in respect of which indemnification may be sought under
Section 8.02 and in respect

-33-

--------------------------------------------------------------------------------




of which the Indemnifying Party has agreed in writing to indemnify the
Indemnified Party for all of such Indemnified Party’s Loss (subject to any
applicable limitations in this Article VIII) (a “Third Party Claim”), the
Indemnifying Party will have the right, at such Indemnifying Party’s expense, to
assume the defense of same including the appointment and selection of counsel on
behalf of the Indemnified Party so long as such counsel is reasonably acceptable
to the Indemnified Party. If the Indemnifying Party elects to assume the defense
of any such Third Party Claim, it shall within thirty days notify the
Indemnified Party in writing of its intent to do so. Subject to Section 8.03(c),
the Indemnifying Party will have the right to settle or compromise or take any
corrective or remedial action with respect to any such Third Party Claim by all
appropriate proceedings, which proceedings will be diligently prosecuted by the
Indemnifying Party to a final conclusion or settled at the discretion of the
Indemnifying Party. The Indemnified Party will be entitled, at its own cost, to
participate with the Indemnifying Party in the defense of any such Third Party
Claim, unless separate representation of the Indemnified Party by counsel is
reasonably necessary to avoid a conflict of interest, in which case such
representation shall be at the expense of the Indemnifying Party. If the
Indemnifying Party assumes the defense of any such Third Party Claim but fails
to diligently prosecute such Third Party Claim, or if the Indemnifying Party
does not assume the defense of any such Third Party Claim, the Indemnified Party
may assume control of such defense and, in the event the Third Party Claim is
determined to be a matter for which the Indemnifying Party is required to
provide indemnification under the terms of this Article VIII, the Indemnifying
Party will bear the reasonable costs and expenses of such defense (including
fees and expenses of counsel).
(c)    Notwithstanding anything to the contrary in this Agreement, the
Indemnifying Party may not settle, compromise, take any corrective or remedial
action or enter into an agreed judgment or consent decree or permit a default
without the Indemnified Party’s prior written consent, in each case, that (i)
does not include as an unconditional term thereof the delivery by the claimant
or plaintiff to the Indemnified Party of a binding, irrevocable, written release
of any Indemnified Party from all Liability, (ii) provides for any admission of
Liability on the part of any Indemnified Party, (iii) requires an admission of
guilt or wrongdoing on the part of any Indemnified Party or (iv) imposes any
Liability or continuing obligation on or could potentially require any payment
from any Indemnified Party.
8.04    Limitations.
(a)    No Buyer Indemnified Party shall be entitled to indemnification pursuant
to Section 8.02(a)(i) related to the second sentence of Section 4.05(c) unless
the aggregate of all Loss claimed by the Buyer Indemnified Parties with respect
thereto exceeds 1% of the Purchase Price (the “Claim Deductible”), in which
case, subject to Section 8.04(b), the Sellers shall indemnify the Buyer
Indemnified Party only for the Loss in excess of the Claim Deductible.
(b)    The Sellers shall not have any obligation to indemnify the Buyer
Indemnified Parties under Section 8.02(a)(i) for Loss that exceeds, in the
aggregate, 10% of the Purchase Price; provided, however, that such limitation
shall not apply to Loss of the Buyer Indemnified Parties arising from any
Fundamental Representation, and the Sellers’ aggregate Liability for such Loss,
together with any other indemnifiable Loss, shall not exceed the Purchase Price.
The Buyer shall not have any obligation to indemnify the Seller Indemnified
Parties under Section 8.02(b) for Loss that exceeds the Purchase Price.

-34-

--------------------------------------------------------------------------------




(c)    Notwithstanding anything to the contrary in this Agreement, no Seller
shall be obligated to indemnify for any indemnifiable Loss (i) with respect to
(A) a representation or warranty made by another Seller under Article III or
(B) a covenant or other agreement to be performed on the part of another Seller
under this Agreement or in any certificate delivered pursuant hereto, (ii) with
respect to any Loss related to the second sentence of Section 4.05(c), in an
aggregate amount in excess of such Seller’s proportionate share of 10% of the
Purchase Price less, in the case of each Warrantholder, such Warrantholder’s
proportionate share of the fees and expenses of the Oxford GP Transaction
Service Providers, and (iii) with respect to all Loss, in an aggregate amount in
excess of such Seller’s proportionate share of the Purchase Price less, in the
case of each Warrantholder, such Warrantholder’s proportionate share of the fees
and expenses of the Oxford GP Transaction Service Providers.
(d)    NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NONE OF THE
BUYER, ANY SELLER OR THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE HEREUNDER TO
ANY INDEMNIFIED PARTY FOR ANY (i) PUNITIVE OR EXEMPLARY DAMAGES OR (ii) LOST
PROFITS OR CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES EXCEPT, IN THE CASE OF
THIS CLAUSE (ii), TO THE EXTENT SUCH LOST PROFITS OR DAMAGES ARE (A) NOT BASED
ON ANY SPECIAL CIRCUMSTANCES OF THE PARTY ENTITLED TO INDEMNIFICATION AND (B)
THE NATURAL, PROBABLE AND REASONABLY FORESEEABLE RESULT OF THE EVENT THAT GAVE
RISE THERETO OR THE MATTER FOR WHICH INDEMNIFICATION IS SOUGHT HEREUNDER,
REGARDLESS OF THE FORM OF ACTION THROUGH WHICH SUCH DAMAGES ARE SOUGHT, EXCEPT
IN EACH CASE OF THE FOREGOING CLAUSES (i) AND (ii), TO THE EXTENT ANY SUCH LOST
PROFITS OR DAMAGES ARE INCLUDED IN ANY ACTION BY A THIRD PARTY AGAINST SUCH
INDEMNIFIED PARTY FOR WHICH IT IS ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.
8.05    Calculation of Loss. In calculating amounts payable to an Indemnified
Party, the amount of any indemnified Loss shall be computed net of (a) payments
actually recovered by any Indemnified Party under any insurance policy with
respect to such Loss net of expenses and (b) any actual recovery by any
Indemnified Party from any Person with respect to such Loss net of expenses.
Each Indemnified Party shall use commercially reasonable efforts to pursue
reimbursement for Loss, including under insurance policies and indemnity
arrangements.
8.06    No Duplication. In no event shall any Indemnified Party be entitled to
recover any Loss under one section or provision of this Agreement to the extent
of the full amount of such Loss already recovered by such Indemnified Party, nor
shall its insurer or indemnitor be entitled to any kind of subrogation or
substitution which would give it the right to make a claim against the
Indemnifying Party.
8.07    Tax Treatment of Indemnity Payments. The Sellers and the Buyer agree to
treat any indemnity payment made pursuant to this Article VIII as an adjustment
to the Purchase Price for all Tax purposes, unless otherwise required by Law.
8.08    Release. Except for the express obligations of the Sellers under this
Agreement or any other Transaction Document, for and in consideration of the
transfer to the Buyer of the

-35-

--------------------------------------------------------------------------------




Subject Interests, effective as of the Closing, the Buyer shall, and shall cause
its Affiliates (including Oxford GP, the Partnership and their respective
Subsidiaries) to, absolutely and unconditionally release, acquit and forever
discharge the Sellers and their Affiliates, each of the present and former
partners, members, equityholders, officers, directors, managers, employees,
agents and representatives of any of the foregoing, and each of their respective
heirs, executors, administrators, successors and assigns, from any and all
costs, expenses, damages, debts, or other obligations, liabilities and claims
whatsoever, whether known or unknown, both in law and in equity, in each case to
the extent arising out of or resulting from the ownership and/or operation of
Oxford GP, the Partnership or their respective Subsidiaries, or the assets,
business, operations, conduct, services, products and/or employees (including
former employees) of Oxford GP, the Partnership or their respective Subsidiaries
(and any predecessors), related to any period of time before the Closing Date,
except to the extent of common law fraud or willful or wanton misconduct.
8.09    Exclusive Remedy.
(a)    EXCEPT (i) PURSUANT TO THIS ARTICLE VIII OR ANY OTHER TRANSACTION
DOCUMENT OR (ii) IN THE CASE OF CRIMINAL ACTIVITY OR COMMON LAW FRAUD ON THE
PART OF ANY PARTY, BUT OTHERWISE NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, IF THE CLOSING OCCURS, NO PARTY SHALL HAVE ANY LIABILITY, AND NO
PARTY SHALL MAKE ANY CLAIM, FOR ANY LOSS (AND THE PARTIES HEREBY WAIVE ANY RIGHT
OF CONTRIBUTION AGAINST EACH OTHER AND THEIR RESPECTIVE AFFILIATES) UNDER,
ARISING OUT OF, OR RELATING TO, THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT, WHETHER BASED IN
CONTRACT, TORT, STRICT LIABILITY, COMMON LAW, OTHER LAWS OR OTHERWISE. HOWEVER,
NOTHING IN THIS SECTION 8.09 SHALL LIMIT THE RIGHTS OF A PARTY TO SEEK AND
OBTAIN SPECIFIC PERFORMANCE OR INJUNCTIVE RELIEF.
(b)    Except as otherwise expressly set forth in this Agreement, any other
Transaction Document or in any certificate delivered pursuant hereto or thereto,
each of the Parties, on behalf of itself and its Affiliates, covenants, agrees
and acknowledges that (i) no Person other than the Parties or the parties
thereto shall have any obligation or Liability hereunder, under any Transaction
Document or under any certificate delivered pursuant hereto or thereto, and (ii)
the Parties and their Affiliates and Representatives shall have no rights of
recovery in respect hereof or thereof against, no recourse in respect hereof or
thereof shall be had against, and no personal Liability in respect hereof or
thereof shall attach to, any former, current or future Affiliate, general or
limited partner, member, equityholder, lender, Representative, director,
officer, agent, manager, assignee or employee of any Party, or of any Affiliate
of any of the foregoing (other than any party to any of the Transaction
Documents or any of their respective successors or permitted assignees to the
extent of such party’s obligations thereunder), or any of their respective
successors or permitted assignees (excluding any party to the Transaction
Documents to the extent of its obligations thereunder to the other parties
thereto or express third party beneficiaries thereof, collectively,
“Non-Recourse Persons”), whether by or through attempted piercing of the
“corporate veil,” by or through a claim (whether in tort, contract, at law, in
equity or otherwise) by or on behalf of any Party against any Non-Recourse
Person, by the enforcement

-36-

--------------------------------------------------------------------------------




of any judgment, fine or penalty or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other Law, or otherwise. The Non-Recourse
Persons shall be express third party beneficiaries of this Section 8.09(b) as if
expressly party hereto.
(c)    Notwithstanding Section 8.09(a), nothing contained in this Section 8.09
shall prevent any Party from seeking and obtaining injunctive relief against the
other Party’s activities in breach of this Agreement.
(d)    For the avoidance of doubt, except as contemplated by this Agreement,
this Agreement shall not limit any claims, remedies or rights of (i) any Party
or other Person under the Current Oxford GP LLC Agreement to the extent provided
for therein, (ii) any Warrantholder with respect to the Subordinated Unit
Warrants, (iii) any Warrantholder in its capacity as a lender to the
Partnership, or (iv) any Financing Source under the Commitment Letter to the
extent provided for therein. In addition to the foregoing, the Parties
acknowledge and agree that the Warrantholders (or their Affiliates) are
currently lenders to the Partnership and its Subsidiaries and may be a Financing
Source providing financing to the Buyer in connection with the transactions
contemplated hereby and that such Warrantholders are executing this Agreement
only in their capacity as Sellers and in no event shall their execution of this
Agreement and agreement to be bound hereby be construed to affect or impair any
rights they (or their Affiliates) have or may have as a lender to the
Partnership or as a Financing Source (or impose any additional obligations on
them as lenders to the Partnership or a Financing Source), all of which may be
exercised by them in their sole discretion without regard to their status as
Sellers hereunder.
(e)    No Financing Source shall have any liability or obligation relating to or
arising out of this Agreement (including any breach of this Agreement by the
Buyer), the Commitment Letter, the transactions contemplated hereby and thereby,
the termination of this Agreement, the failure to consummate the transactions
contemplated hereby or any claims or actions under applicable law arising out of
such breach, termination or failure.
8.10    No Reliance. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR IN ANY CERTIFICATE
DELIVERED PURSUANT HERETO OR THERETO, NONE OF THE PARTIES OR ANY OTHER PERSON,
INCLUDING ANY AFFILIATE OF ANY PARTY, MAKES ANY OTHER REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO SUCH PARTIES OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND EACH PARTY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SUCH PARTIES OR ANY OF THEIR
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING
WITH RESPECT TO THE DISTRIBUTION OF, OR ANY SUCH PERSON’S RELIANCE ON, ANY
INFORMATION, DISCLOSURE OR OTHER DOCUMENT OR OTHER MATERIAL MADE AVAILABLE IN
ANY DATA ROOM, MANAGEMENT PRESENTATION OR IN ANY OTHER FORM IN EXPECTATION OF,
OR IN CONNECTION WITH, THE TRANSACTIONS CONTEMPLATED HEREBY). EXCEPT FOR THE
EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, ANY
TRANSACTION DOCUMENT OR IN ANY CERTIFICATE DELIVERED PURSUANT HERETO OR THERETO,
EACH PARTY HEREBY DISCLAIMS

-37-

--------------------------------------------------------------------------------




ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, PROJECTION,
FORECAST, STATEMENT, OR INFORMATION MADE, COMMUNICATED, OR FURNISHED (ORALLY OR
IN WRITING) TO ANY OTHER PARTY OR ITS AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING OPINION, INFORMATION,
PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO ANY PARTY OR ANY
DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF SUCH PARTY
OR ANY OF ITS AFFILIATES) WITH RESPECT TO SUCH PARTY OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.
ARTICLE IX
TAX MATTERS
9.01    Transfer Taxes. The Buyer and the Sellers agree that any transfer,
documentary, sales, use, stamp, registration and similar taxes (“Transfer
Taxes”) and fees arising out of or in connection with the transactions effected
pursuant to this Agreement shall be borne equally by the Buyer, on the one hand,
and the Sellers, on the other hand (severally, and not jointly, in accordance
with their proportional share of the Purchase Price). Any Tax Returns filed in
connection with Transfer Taxes shall be prepared and timely filed by the Sellers
or the Buyer, as appropriate under Law, and, if required by Law, the Buyer
and/or the Sellers, as appropriate, will join in the execution of any such Tax
Return; provided that the Sellers shall provide any such Tax Return prepared by
the Sellers to the Buyer at least ten days prior to the due date for such Tax
Return for the Buyer’s review and approval; and provided, further, that the
Buyer shall provide any such Tax Return prepared by the Buyer to the Sellers at
least ten days prior to the due date for such Tax Return for the Sellers’ review
and approval. Upon the filing of Tax Returns in connection with Transfer Taxes,
each Party shall provide the other Party, as the case may be, with satisfactory
evidence that such Tax Returns have been filed and all Transfer Taxes have been
paid.
9.02    Closing of the Books. For purposes of this Agreement, in the case of any
Tax period that includes, but does not end on, the Closing Date, the amount of
any Taxes based upon the income, sales or receipts of, or consideration,
interest or other compensation paid by, the Oxford GP attributable to the
portion of the Tax period through and including the Closing Date shall be
determined on the basis of an interim closing of the books as of the close of
business on the Closing Date, and the amount of other Taxes of Oxford GP
(including ad valorem taxes) attributable to the portion of the Tax period
through and including the Closing Date shall equal the amount of such Tax for
the entire Tax period (excluding extraordinary items attributable to activities
or events before or after the Closing Date, as applicable) multiplied by a
fraction, the numerator of which is the number of days in the Tax period through
the Closing Date, and the denominator of which is the total number of days in
the Tax period, and such excluded extraordinary items shall be taken into
account in the portion of the Tax period (i.e., before or after the Closing
Date) in which such activity occurred. The Buyer shall prepare or cause to be
prepared and file or cause to be filed all Tax Returns for Oxford GP for all
periods beginning on or before the Closing Date and ending after the Closing
Date. The Buyer shall permit the Sellers to review and comment on each such Tax
Return described in the preceding sentence at least fifteen (15) business days
prior to filing.

-38-

--------------------------------------------------------------------------------




9.03    Withholding. Notwithstanding anything herein to the contrary, Buyer
shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to the Sellers such amounts as it is required
to deduct and withhold with respect to the making of such payment under the Code
(as defined herein) and the rules and regulations promulgated thereunder, or any
provision of state, local or foreign income Tax law. To the extent that amounts
are so withheld and remitted by the Buyer, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Sellers in
respect of which such deduction and withholding was made by the Buyer.
9.04    Tax Sharing Agreements. All Tax-sharing agreements or similar agreements
with respect to or involving Oxford GP (other than agreements the sole parties
of which are Oxford GP and the Partnership) shall be terminated as of the
Closing Date and, after the Closing Date, Oxford GP shall not be bound thereby
or have any liability thereunder.
9.05    Tax Controversy. After the Closing, the Sellers shall cooperate with the
Buyer, Oxford GP and their agents, including accounting firms and legal counsel
upon reasonable request, in connection with the preparation of any Tax Return or
any refund claim or any Tax audits, Tax disputes, Tax notices (including an
assertion of a deficiency or a notice of a proposed adjustment), any assertion
of a claim for Taxes or other proceedings related to any Taxes (each, a “Tax
Controversy”) with respect to the activities or filings of Oxford GP for any
period, or the portion of any period, prior to the Closing Date. In addition,
each of the Buyer and Oxford GP shall cooperate with the Sellers, in the same
manner as set forth above, with respect to any such Tax Controversy. The
cooperation of any Person under this Section 9.05 shall include the retention
and (upon the other party’s reasonable request) the provision of records and
information, including work papers of the Oxford GP and its auditors, but
excluding records and information that are protected by recognized professional
privilege, related to any period, or the portion of any period, of the Oxford GP
ending on or before the Closing Date, which are reasonably relevant to any Tax
Returns, claims for refund, or any Tax Controversy. The Sellers, the Buyer and
Oxford GP each agree to retain all books and records with respect to Tax matters
pertinent to Oxford GP relating to the three year period (or portion thereof)
prior to the Closing Date for a period of at least three years and shall provide
notice to the other prior to destroying any such books and records (and an
opportunity for the other to take possession of such books and records).
9.06    Tax Documents. If, after the Closing Date, Oxford GP, the Buyer or the
Sellers receive any document with respect to the Tax matters of Oxford GP that
could affect any other Party, the Party receiving such document shall supply a
copy of such document to the potentially affected Party within seven (7)
calendar days of receipt. For this purpose, such Tax documents shall include
requests for information, notices of proposed adjustment, revenue agent’s
reports or similar reports and notices of deficiency, including notices of
Encumbrances or levies relating to any Tax. Any information provided or obtained
under this Section 9.06 shall be kept confidential, except as may otherwise be
necessary in connection with the filing of a Tax Return, refund claims, or any
Tax Controversy, or as required by applicable Treasury Regulations.
9.07    Tax Claims. After the Closing Date, Oxford GP and the Buyer shall have
the right to control, at Oxford GP’s expense, any Tax Controversies relating to
Oxford GP that relate to any Taxes as to which no Seller could have any
liability. The Buyer shall promptly notify the

-39-

--------------------------------------------------------------------------------




Sellers in writing upon receipt by the Buyer or any of its Affiliates of notice
of any audits, examinations, adjustments or assessments relating to Taxes that
could give rise to a claim for indemnification under Article VIII (each, a “Tax
Claim”). The Sellers may contest such Tax Claim in any permissible forum and
shall otherwise have the sole right to direct, control and settle any
administrative or judicial proceedings relating to such Tax Claim, provided that
(a) the Sellers notify the Buyer in writing within twenty (20) days after the
Buyer’s notification of the Sellers of such Tax Claim of its intent to exercise
its right to direct, control, and settle such Tax Claim and such notification
includes an acknowledgment that one or more of the Sellers is obligated to
indemnify the Buyer and Oxford GP fully with respect to such Tax Claim, (b) such
Tax Claim can be contested independently of any other audit, examination,
adjustment or assessment which is not a Tax Claim, (c) the Buyer shall be
entitled to make comments to the Sellers regarding the conduct of or positions
taken in any such administrative or judicial proceeding and to participate at
its sole expense in such administrative or judicial proceedings, (d) the legal
counsel selected by the Sellers to defend the Tax Claim is reasonably acceptable
to the Buyer, (e) the administrative or judicial proceedings relating to such
Tax Claim do not seek an injunction or equitable relief against the Buyer or any
of its Affiliates, (f) the Buyer or any of its Affiliates has no reasonable
basis for believing that an adverse determination with respect to the Tax Claim
would be detrimental to or injure its reputation in the public eye or its future
business prospects and (g) the Sellers may not settle any such proceeding
without the prior written consent of the Buyer, which shall not be unreasonably
withheld, delayed or conditioned. The foregoing shall apply to Tax Claims in
lieu of Section 8.03. Except as otherwise provided in this Section 9.07, the
Buyer shall have the sole right to control any audit or examination by any
Taxing Authority and contest, resolve and defend against any assessment for
additional Taxes, notice of Tax deficiency or other adjustment of Taxes of or
relating to, the income, assets or operations of Oxford GP for all Tax periods;
provided, however, that, if the settlement of any matter may affect the
obligations of the Sellers to the Buyer, the Buyer may not settle any such
proceeding without prior written consent of the Sellers, which consent shall not
be unreasonably withheld, delayed or conditioned.
9.08    Transaction as Sale of Assets for Income Tax Purposes. Each Party agrees
for federal, and applicable state and local, income Tax purposes to treat the
Buyer’s purchase of all of the interests in Oxford GP in a manner consistent
with the holding in Situation 2 of Revenue Ruling 99‑6, 1994‑1 C.B. 432. 
Specifically, such acquisition will be treated (a) by each Seller as if such
Seller had sold its interests in Oxford GP to the Buyer in exchange for the
consideration such Seller is treated as receiving for federal income Tax
purposes pursuant to this Agreement and (b) by the Buyer as if it had purchased
from each Seller such Seller’s share of assets in Oxford GP in exchange for the
consideration such Seller is treated as receiving for federal income Tax
purposes pursuant to this Agreement. The Sellers and the Buyer, upon the other’s
request, shall provide the other with all information that either of them may
require for the Buyer to report the purchase of all interests in Oxford GP in
the manner described in this Section 9.08.
ARTICLE X
TERMINATION
10.01    Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:

-40-

--------------------------------------------------------------------------------




(a)    by the mutual written consent of the Sponsor Sellers and the Buyer;
(b)    by any of the Sponsor Sellers or the Buyer if there shall be in effect a
final nonappealable order of a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; provided, however, that the right to terminate
this Agreement under this Section 10.01(b) shall not be available to any Seller,
on the one hand, or the Buyer, on the other hand, if such order was primarily
due to the failure of any of the Sellers, on the one hand, or the Buyer, on the
other hand, to perform any of its obligations under this Agreement;
(c)    by the Buyer if any Seller shall have breached or failed to perform any
of its representations, warranties, covenants or agreements set forth in this
Agreement, or if any representation or warranty of any Seller shall have become
untrue, in either case such that the conditions set forth in Section 7.02(a) or
7.02(b) would not be satisfied and such breach is incapable of being cured or,
if capable of being cured, shall not have been cured within 30 days following
receipt by the Sellers of notice of such breach from the Buyer;
(d)    by any of the Sponsor Sellers if the Buyer shall have breached or failed
to perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, or if any representation or warranty of the Buyer shall
have become untrue, in either case such that the conditions set forth in
Section 7.03(a) or 7.03(b) would not be satisfied and such breach is incapable
of being cured or, if capable of being cured, shall not have been cured within
30 days following receipt by the Buyer of notice of such breach from the
Sellers;
(e)    by any of the Entity Sellers or the Buyer if the Contribution Agreement
is terminated in accordance with its terms; or
(f)    by any of the Entity Sellers or the Buyer in the event that the Closing
does not occur on or before March 15, 2015; provided, however, that such failure
of the Closing to occur is not due to the failure of such Party to perform and
comply in all material respects with the covenants and agreements to be
performed or complied with by such Party prior to the Closing.
10.02    Procedure Upon Termination. In the event of termination of this
Agreement by the Buyer or any of the Sellers, or both, pursuant to
Section 10.01, written notice thereof shall forthwith be given to the other
Party, and this Agreement shall terminate, and the purchase of the Subject
Interests hereunder shall be abandoned, without further action by the Buyer or
the Sellers.
10.03    Effect of Termination. In the event that this Agreement is terminated
as provided in Section 10.01, then each Party shall be relieved of its duties
and obligations arising under this Agreement after the date of such termination
and such termination shall be without Liability to the Buyer or the Sellers;
provided, however, that the agreements and obligations of each Party set forth
in Section 6.06, Section 8.09(b), this Section 10.03, Article XI and Article XII
shall survive any such termination and shall be enforceable hereunder; and
provided, further, that nothing in this Section 10.03 shall relieve the Buyer or
any Seller of any Liability for an intentional material breach of this Agreement
by such Party. Upon termination of this Agreement, no Financing Source shall
have any further liability or obligation relating to or

-41-

--------------------------------------------------------------------------------




arising out of this Agreement (including any breach of this Agreement by the
Buyer), the Commitment Letter, the transactions contemplated hereby and thereby,
the termination of this Agreement, the failure to consummate the transactions
contemplated hereby or any claims or actions under applicable law arising out of
such breach, termination or failure.
ARTICLE XI
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
11.01    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement and all questions relating to the interpretation or enforcement of
this Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware without regard to the Laws of the State of Delaware or any
other jurisdiction that would call for the application of the substantive laws
of any jurisdiction other than the State of Delaware. Each Party hereby agrees
that service of summons, complaint or other process in connection with any
Proceedings contemplated hereby may be made in accordance with Section 12.03
addressed to such Party at the address specified pursuant to Section 12.03. Each
of the Parties irrevocably submits to the exclusive jurisdiction of the United
States District Court for the District of Delaware, or in the event, but only in
the event, that such court does not have jurisdiction over such action or
proceeding, to the exclusive jurisdiction of the Delaware Court of Chancery (or,
in the event that such court does not have jurisdiction over such action or
Proceeding, to the exclusive jurisdiction of the Delaware Superior Court)
(collectively, the “Courts”), for the purposes of any Proceeding arising out of
or relating to this Agreement or any transaction contemplated hereby (and agrees
not to commence any Proceeding relating hereto except in such Courts). Each of
the Parties further agrees that service of any process, summons, notice or
document hand delivered or sent in accordance with Section 12.03 to such Party’s
respective address set forth in Section 12.03 will be effective service of
process for any Proceeding in the State of Delaware with respect to any matters
to which it has submitted to jurisdiction as set forth in the immediately
preceding sentence. Each of the Parties irrevocably and unconditionally waives
any objection to the laying of venue of any Proceeding arising out of or
relating to this Agreement, the Transaction Documents or the transactions
contemplated hereby or thereby in the Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such Court that
any such Proceeding brought in any such Court has been brought in an
inconvenient forum. Notwithstanding the foregoing, each Party agrees that a
final judgment in any Proceeding properly brought in accordance with the terms
of this Agreement shall be conclusive and may be enforced by suit on the
judgment in any jurisdiction or in any other manner provided at law or in
equity. EACH PARTY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, THE COMMITMENT LETTER AND ANY
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH. Notwithstanding anything
in this Agreement to the contrary, each of the Parties agrees that it will not
bring or support any action, cause of action, claim, cross-claim or third-party
claim of any kind or description, whether in law or in equity, whether in
contract or in tort or otherwise, against the Financing Sources in any way
relating to this Agreement or any of the transactions contemplated by this
Agreement (including, but not limited to, any such action, cause of action or
claim against the Financing Sources arising out of or relating in any way to the
Commitment Letter or the agreements related thereto or the performance thereof)
in any forum other than the Supreme Court of the State of New York, County of
New York, or if under applicable law exclusive jurisdiction is vested in the
federal

-42-

--------------------------------------------------------------------------------




courts, the United States District Court for the Southern District of New York
(and appellate courts thereof).
ARTICLE XI
MISCELLANEOUS
12.01    Amendments and Modifications. This Agreement may be amended, modified
or supplemented only by written agreement of each Party. Notwithstanding
anything to the contrary in this Section 12.01, no amendment of any provision of
this Agreement that is, in the reasonable judgment of the Financing Sources,
adverse to the Financing Sources, shall be valid without the prior written
consent of the Financing Sources.
12.02    Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any Party to comply with any obligation, covenant,
agreement or condition herein may be waived by the Party entitled to the
benefits thereof only by a written instrument signed by the Party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.
12.03    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or mailed by a
nationally recognized overnight courier, postage prepaid, to the applicable
Party at the following addresses (or at such other address for a Party as shall
be specified by like notice, provided that notices of a change of address shall
be effective only upon receipt thereof):
If to the Buyer, to:
Westmoreland Coal Company
9540 South Maroon Circle, Suite 200
Englewood, CO 80112
Attention: President


with a copy to:


Westmoreland Coal Company
9540 South Maroon Circle, Suite 200
Englewood, CO 80112
Attention: General Counsel


and


Holland & Hart LLP
6380 S. Fiddlers Green Cir., Suite 500
Greenwood Village, CO 80111
Attention: Amy L. Bowler

-43-

--------------------------------------------------------------------------------




If to any Sponsor Seller, to:


American Infrastructure MLP Funds
950 Tower Lane, Suite 800
Foster City, CA 94404
Attention: Brian D. Barlow


and


C&T Coal, Inc.
8400 Dunsinane Drive
Dublin, OH 43017
Attention: Charles C. Ungurean


with a copy to:


Vinson & Elkins LLP
2001 Ross Avenue
Suite 3700
Dallas, TX 75201-2975
Attention: Alan J. Bogdanow


If to any Individual Seller, to:


Daniel M. Maher
8137 Linden Leaf Circle
Columbus, OH 43235


and


Jeffrey M. Gutman
701 Cedar Lake Boulevard
Oklahoma City, OK 73114


If to any Warrantholder, to:


Obsidian Agency Services, Inc.
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Adam L. Gubner


with a copy to:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attention: Marc B. Friess

-44-

--------------------------------------------------------------------------------




12.04    Assignment. This Agreement shall be binding upon and inure to the
benefit of each Party and its successors and permitted assigns. The Sellers may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Buyer. The Buyer may not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Sellers. Notwithstanding the above restrictions on assignment, (a) each Party
may freely assign this Agreement or any of its rights or obligations hereunder,
in whole or from time to time in part, without such consent, to any Affiliate of
such Party that remains an Affiliate at all times following such assignment or
in the case of the Sellers, any control person, partner, equityholder, member,
stockholder or co-investor of any Seller or its Affiliates, and (b) the Buyer
may freely assign this Agreement or any of its rights or obligations hereunder,
in whole or from time to time in part, to (i) any Person that acquires the
Subject Interests (other than pursuant to a registration statement under the
Securities Act or a sale to the general public in reliance on an exception
therefrom) or (ii) one or more lenders to the Buyer or its Affiliates (or any
agent or trustee for such lenders (and any other relevant secured parties);
provided, however, that no such assignment will in any way affect the assigning
Party’s obligations or liabilities under this Agreement.
12.05    Expenses. Each Party shall pay its own costs and expenses (including
legal, accounting, financial advisory and consulting fees and expenses) incurred
by such Party in connection with the negotiation and consummation of the
transactions contemplated by this Agreement and the other Transaction Documents.
12.06    Acknowledgment Regarding Specific Performance. For the avoidance of
doubt, in no event shall the Sellers be entitled to enforce or seek to enforce
specifically the obligations of the Financing Sources under the Commitment
Letter or the documents related thereto. The provisions of this Section 12.06
shall be enforceable by each of the Financing Sources, and each of their
respective successors and permitted assigns.
12.07    Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto), together with each of the other Transaction Documents, constitute the
entire understanding and agreement among each Party with respect to the subject
matter hereof and supersede any and all prior or contemporaneous discussions,
agreements and understandings, whether written or oral.
12.08    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under Law, but if any
provision or portion of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any Law in any jurisdiction by any applicable
Governmental Authority, (a) such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, (b) such provision
shall be invalid, illegal or unenforceable only to the extent strictly required
by such Governmental Authority, (c) to the extent any such provision is deemed
to be invalid, illegal or unenforceable, each of the Sellers and the Buyer
agrees that it shall use its commercially reasonable efforts to cause such
Governmental Authority to modify such provision so that such provision shall be
valid, legal and enforceable as originally intended to the greatest extent
possible and (d) to the extent that the Governmental Authority does not modify
such provision, the Sellers and the Buyer agree that they shall endeavor in good

-45-

--------------------------------------------------------------------------------




faith to exercise or modify such provision so that such provision shall be
valid, legal and enforceable as originally intended to the greatest extent
possible.
12.09    Disclosure Schedules. The inclusion of any information (including
dollar amounts) in any section of any schedule required by this Agreement (the
“Disclosure Schedules”) shall not be deemed to be an admission or acknowledgment
by the disclosing party or any other Party that such information is required to
be listed on such section of the relevant Disclosure Schedule or is material to
or outside the Ordinary Course of Business of the applicable Person to which
such disclosure relates. Each disclosure item set forth in the Disclosure
Schedules shall relate only to the specific section of this Agreement that
corresponds to the number of such Disclosure Schedule and to any other section
of this Agreement to which it is reasonably apparent, without additional
information, on the face of such disclosure that such disclosure relates. The
information contained in this Agreement, the Exhibits hereto and the Disclosure
Schedules is disclosed solely for purposes of this Agreement, and no information
contained herein or therein shall be deemed to be an admission by any Party to
any Third Party of any matter whatsoever (including any violation of a legal
requirement or breach of contract).
12.10    Third Party Beneficiaries. This Agreement shall be binding upon and,
except as provided below, inure solely to the benefit of each Party and its
respective successors and permitted assigns. Except as provided in Article VIII,
none of the provisions of this Agreement shall be for the benefit of or
enforceable by any Person other than a Party, including any creditor of any
Party or any of its Affiliates, except that (a) Section 6.09 shall inure to the
benefit of the Persons referred to therein and (b) this Agreement shall inure to
the benefit of the Non-Recourse Persons as necessary to enforce their rights in
accordance with Section 8.09(b). Except for the Non-Recourse Persons as provided
in the immediately preceding sentence, no Person other than a Party shall obtain
any right under any provision of this Agreement or shall by reason of any such
provision make any claim in respect of any Liability (or otherwise) against any
other Party. Notwithstanding anything to the contrary in this Section 12.10,
each Party agrees that the Financing Sources are intended third party
beneficiaries under Sections 8.09(e), 10.03, 11.01, 12.01 and 12.06, and the
Financing Sources and each of their successors and assigns may enforce such
provisions.
12.11    Facsimiles; Electronic Transmission; Counterparts. This Agreement may
be executed by facsimile or other electronic transmission (including scanned
documents delivered by email) by any Party and such execution shall be deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required. This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed to be an original, and all of
which together shall constitute one and the same document.
12.12    Time of Essence. Time is of the essence in the performance of this
Agreement.
12.13    [Intentionally Omitted.]
12.14    Contribution Agreement. The Buyer agrees that, except as set expressly
forth in this Agreement, the Sellers are not (a) making any representations or
warranties or agreeing to any covenants with respect to the Contribution
Agreement or the entities to be acquired thereunder, including the assets,
liabilities, contracts or other matters relating thereto, or

-46-

--------------------------------------------------------------------------------




(b) required to update the Disclosure Schedules to include the assets or equity
purchased as part of the Contribution Agreement, including the assets,
liabilities, contracts or other matters relating thereto.
12.15    Right to Rely. Following the Closing, any rights to indemnification,
payment, reimbursement or other remedy based on representations, warranties,
covenants or agreements in this Agreement or in any certificate delivered
pursuant hereto shall not be affected by any investigation conducted at any
time, or any knowledge acquired (or capable of being acquired) before the
Closing. The waiver of any condition based on the accuracy of any representation
or warranty, or in the performance of or compliance with, any such covenant or
agreement, shall not affect the right to indemnification, payment,
reimbursement, or any other remedy based on such representations, warranties,
covenants or agreements.
* * * * *



-47-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party executes and delivers this Agreement effective as
of the date first above written.
THE BUYER:


WESTMORELAND COAL COMPANY






By: /s/ Keith E. Alessi
Name: Keith Alessi
Title: Chief Executive Officer
































[Signature Page to Purchase Agreement]

-48-

--------------------------------------------------------------------------------




]
THE SPONSOR SELLERS:




AIM OXFORD HOLDINGS, LLC


By: AIM COAL, LLC, its Manager






By: /s/ Matthew P. Carbone
Name: Matthew P. Carbone
Title: Member




C&T COAL, INC.






By: /s/ Charles C. Ungurean
Name: Charles C. Ungurean
Title: President




THE INDIVIDUAL SELLERS:




JEFFREY M. GUTMAN




/s/ Jeffrey M. Gutman
Jeffrey M. Gutman






DANIEL M. MAHER




/s/ Daniel M. Maher
Daniel M. Maher










[Signature Page to Purchase Agreement]

-49-

--------------------------------------------------------------------------------






WARRANTHOLDERS AS SELLERS:




TENNENBAUM OPPORTUNITIES PARTNERS V, LP


By: Tennenbaum Capital Partners, LLC, its Investment Manager






By: /s/ David Hollander
Name: David Hollander
Title: Managing Partner




OXFORD RESOURCE HOLDINGS, LLC


By: TENNENBAUM OPPORTUNITIES PARTNERS V, LP, its Member


By: Tennenbaum Capital Partners, LLC, its Investment Manager






By: /s/ David Hollander
Name: David Hollander
Title: Managing Partner






















[Signature Page to Purchase Agreement]

-50-

--------------------------------------------------------------------------------






OXFORD RESOURCE HOLDINGS II, LLC


By: TENNENBAUM OPPORTUNITIES FUND VI, LLC, its Member


By: Tennenbaum Capital Partners, LLC, its Investment Manager






By: /s/ David Hollander
Name: David Hollander
Title: Managing Partner






A544 ACQUISITION LLC


By: PIMCO Distressed Credit Fund, L.P., its Managing Manager


By: PIMCO GP VII, its general partner


By: Pacific Investment Management Company LLC, its managing member






By: /s/ Adam L. Gubner
Name: Adam L. Gubner
Title: Senior Vice President
















[Signature Page to Purchase Agreement]

-51-

--------------------------------------------------------------------------------






A544 ACQUISITION-B LLC


By: PIMCO Distressed Credit Fund B, L.P., its managing member


By: PIMCO GP VII, its general partner


By: Pacific Investment Management Company LLC, its managing member






By: /s/ Adam L. Gubner
Name: Adam L. Gubner
Title: Senior Vice President






[Signature Page to Purchase Agreement]



-52-

--------------------------------------------------------------------------------




EXHIBIT A
Section 1.01 Definitions. As used in this Agreement, and unless the context
otherwise requires, the following terms have the meanings specified or referred
to in this Section 1.01:
“Acceptable Terms” means (i) for purposes of Section 7.02(d), refinancing (or
amendment) of indebtedness of the Partnership existing on the date of this
Agreement on substantially the terms set forth in the Commitment Letter or on
other terms which in the aggregate are not materially less favorable than the
Commitment Letter and (ii) for purposes of Section 7.02(e), refinancing (or
amendment) of indebtedness of the Buyer existing on the date of this Agreement
on terms which the Buyer determines in good faith are acceptable to the Buyer.
“Additional Purchase Price” shall have the meaning specified in Section 2.01(a).
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition and the definition of Subsidiary,
“control” (including, with correlative meanings, “controlling”, “controlled by”
and “under common control with”) means, with respect to a Person, the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of equity interests,
including but not limited to voting securities, by contract or agency or
otherwise.
“Agreement” shall have the meaning specified in the preamble.
“AIM” shall have the meaning specified in the preamble.
“Audited Partnership Financial Statements” shall have the meaning specified in
Section 4.05(a).
“Balance Sheet” shall have the meaning specified in Section 4.05(a).
“Balance Sheet Date” shall have the meaning specified in Section 4.05(a).
“Benefit Plan” shall have the meaning specified in Section 4.14(a).
“Buyer” shall have the meaning specified in the preamble.
“Buyer Confidential Information” means any and all data, information, ideas,
concepts and knowledge of the Buyer, including reports, documents,
correspondence, maps, interpretations, records, logs and technical, business or
land data or information, whether geological, geophysical, economic, financial,
land, business or management in nature, and whether electronic, written or oral;
provided, however, that, notwithstanding the foregoing, the following will not
constitute Buyer Confidential Information: (i) information which is or becomes
generally available to the public other than as a result of an unauthorized
disclosure by a Seller or any of its Affiliates or Representatives; (ii)
information which was already known to a Seller prior to such information being
furnished to such Seller; (iii) information which becomes available to a Seller
from a source that, to the Knowledge of such Seller, was not subject to any

A-1

--------------------------------------------------------------------------------




prohibition against transmitting the information to a Seller and was not bound
by a confidentiality agreement to the Buyer, including information which is
acquired independently from a Third Party that has the right to disseminate such
information at the time it is acquired by a Seller; and (iv) information
developed by a Seller independently of Buyer Confidential Information provided
to such Seller by or on behalf of the Buyer.
“Buyer Indemnified Parties” shall have the meaning specified in Section 8.02(a).
“Buyer Material Adverse Effect” means any event, change, fact, development,
circumstance, condition or occurrence that, individually or in the aggregate
with one or more other events, changes, facts, developments, circumstances,
conditions or occurrences, would or would be reasonably likely to materially
impair the ability of the Buyer or any of its Affiliates to perform any of its
obligations or to consummate any of the transactions under the Transaction
Documents or otherwise materially threaten or materially impede the Buyer’s or
any of its Affiliates’ consummation or performance of the transactions or
obligations under the Transaction Documents.
“C&T Coal” shall have the meaning specified in the preamble.
“Claim” shall have the meaning specified in Section 8.03(a).
“Claim Deductible” shall have the meaning specified in Section 8.04(a).
“Claim Notice” shall have the meaning specified in Section 8.03(a).
“Class A Oxford GP Units” shall have the meaning specified in the recitals.
“Class B Oxford GP Units” shall have the meaning specified in the recitals.
“Closing” shall have the meaning specified in Section 2.03.
“Closing Date” shall have the meaning specified in Section 2.03.
“Closing Purchase Price” shall have the meaning specified in Section 2.01(a).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commission” means the United States Securities and Exchange Commission.
“Commitment Letter” means that certain commitment letter and related term sheet
of Tennenbaum Opportunities Partners VI, LLC, Tennenbaum Opportunities Partners
V, LP, Pacific Investment Management Company LLC, acting as investment manager
on behalf of the funds and/or managed accounts named therein, Medley Capital
Corporation and certain of its affiliates, and BlackRock Kelso Capital and
certain of its affiliates, dated as of October 16, 2014, pursuant to which such
Persons have agreed, subject to the terms and conditions set forth therein, to
refinance the existing indebtedness of the Partnership.
“Common Unit Dividend” shall have the meaning specified in the recitals.

A-2

--------------------------------------------------------------------------------




“Common Unit Warrants” shall have the meaning specified in Section 4.03(a).
“Common Units” means Common Units as defined in the Partnership Agreement.
“Company Material Adverse Effect” means any event, change, fact, development,
circumstance, condition, matter or occurrence that, individually or in the
aggregate with one or more other events, changes, facts, developments,
circumstances, conditions, matters or occurrences, is or would be reasonably
likely to be materially adverse to, or has had or would be reasonably likely to
have a material adverse effect on or change in, on or to, the business,
condition (financial or otherwise) or operations of Oxford GP and its
Subsidiaries, taken as a whole (including their respective assets, properties or
businesses, taken as a whole); provided, however, that, none of the following
events, changes, facts, developments, circumstances, conditions, matters or
occurrences (either alone or in combination) shall be taken into account for
purposes of determining whether or not a Company Material Adverse Effect has
occurred: (i) the announcement (in accordance with the terms of this Agreement)
of this Agreement and the transactions contemplated hereby, including any
disruption of customer or supplier relationships or loss of any employees or
independent contractors of Oxford GP and the Partnership; (ii) changes in the
coal mining industry generally (including changes in Law affecting generally the
industry); (iii) changes in GAAP or interpretations thereof; (iv) the economy or
securities markets of the United States generally; (v) the announcement,
performance or consummation of the Equity Issuance or any of the other
transactions contemplated by the Contribution Agreement; (vi) the outbreak or
escalation of hostilities involving the United States, the declaration by the
United States of a national emergency or war or the occurrence of any other
calamity or crisis, including acts of terrorism; (vii) any hurricane, tornado,
flood, earthquake or other natural disaster; and (viii) the disclosure of the
fact that the Buyer is the prospective acquirer of the Subject Interests or of
equity securities of the Partnership; except, in the case of clauses (ii),
(iii), (iv), (vi) and (vii), to the extent disproportionately affecting the
Buyer as compared with other Persons in the coal mining industry and then only
such disproportionate impact shall be considered.
“Competing Transaction” shall have the meaning specified in Section 6.07.
“Confidential Information” means the Buyer Confidential Information and the
Seller Confidential Information.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, evidence of indebtedness, security agreement, lease, easement, right
of way agreement, sublease, license, commitment, subcontract, or other
arrangement, understanding, undertaking, commitment, or obligation, whether
written or oral.
“Contributing Party” shall have the meaning specified in the recitals
“Contribution Agreement” shall have the meaning specified in the recitals.
“Contribution Partnership Agreement Amendment” means the Fourth Amended and
Restated Agreement of Limited Partnership of the Partnership to be entered into
in connection with the closing of the transactions contemplated by this
Agreement and the Contribution Agreement, in substantially the form attached as
an exhibit to the Contribution Agreement.

A-3

--------------------------------------------------------------------------------




“Courts” shall have the meaning specified in Section 11.01.
“Covered Directors/Officers” shall have the meaning specified in Section
6.09(b).
“Current Oxford GP LLC Agreement” shall have the meaning set forth in Section
4.03(h).
“Current Partnership Agreement” shall have the meaning set forth in the
definition of “Partnership Agreement.”
“Director Bonus Units” means the grant and issuance to each of the Partnership’s
three independent directors, on the earlier of the Closing Date or December 31,
2014, of Common Units equal in value to $12,500 (for an aggregate value of
$37,500 for such three independent directors) as of the close of the New York
Stock Exchange on the date of grant and issuance.
“Disclosure Schedules” shall have the meaning specified in Section 12.09.
“DLLCA” means the Delaware Limited Liability Company Act.
“DRULPA” means the Delaware Revised Uniform Limited Partnership Act.
“Encumbrances” means any mortgage, deed of trust, encumbrance, charge, claim,
equitable or other interest, easement, right of way, building or use
restriction, lien, option, pledge, security interest, purchase rights,
preemptive right, right of first refusal or similar right or adverse claim or
restriction of any kind.
“Entity Sellers” means the Sponsor Sellers and the Warrantholders.
“EPA Matter” means the matter being resolved by a plea agreement pursuant to
which a Subsidiary of the Partnership will plead guilty to a single misdemeanor
charge of negligently violating a condition or limitation of a NPDES permit and
pay fines and community service amounts aggregating $650,000.
“Equity Issuance” means the issuance of Common Units by the Partnership to the
Buyer pursuant to the Contribution Agreement.
“ERISA Affiliate” means, with respect to Oxford GP, any other Person which,
together with Oxford GP, would be treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“Financing Sources” shall mean (i) the lenders party to the Commitment Letter
and each of their respective successors and assigns solely in their capacity as
lenders and (ii) the Buyer’s lenders or investment banks in connection with a
refinancing on Acceptable Terms for purposes of Section 7.02(e).

A-4

--------------------------------------------------------------------------------




“Fundamental Representations” shall have the meaning specified in Section 8.01.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“Governmental Authority” means any (i) federal, state, local, or municipal
government, or any subsidiary body thereof or (ii) governmental or
quasi-governmental authority of any nature, including (a) any governmental
agency, branch, department, official, or entity, (b) any court, judicial
authority, or other tribunal, and (c) any arbitration body or tribunal.
“GP Financial Statements” shall have the meaning specified in Section 6.04(c).
“GP Interest” shall have the meaning specified in Section 4.03(a).
“Gutman” shall have the meaning specified in the preamble.
“Incentive Distribution Rights” has the meaning specified in the Partnership
Agreement.
“Indemnified Party” means any of the Buyer Indemnified Parties or the Seller
Indemnified Parties, as applicable.
“Indemnifying Party” shall have the meaning specified in Section 8.03(a).
“Individual Sellers” shall have the meaning specified in the preamble.
“Investor Rights Agreements” means (i) the Investors’ Rights Agreement, dated
August 24, 2007, by and among the Partnership, Oxford GP, AIM, C&T Coal, Charles
C. Ungurean and Thomas T. Ungurean, as amended on June 24, 2013, and (ii) the
Investors’ Rights Agreement, dated as of June 24, 2013, by and among the
Partnership, Oxford GP, AIM, and the lenders party to the Financing Agreement,
dated as of June 24, 2013, by and among Oxford Mining Company, LLC, as borrower,
Oxford Resource Partners, LP, as a guarantor, the other guarantors party
thereto, such lenders, and Obsidian Agency Services, Inc., as collateral agent
and administrative agent for such lenders.
“Knowledge” means (i) in the case of a Non-Sponsor Seller, the actual knowledge
of the individual(s) listed under the name of such Non-Sponsor Seller under
“Knowledge of the Sellers” on Schedule 1.01, (ii) in the case of a Sponsor
Seller, the actual knowledge after reasonable inquiry of the individual(s)
listed under the name of such Sponsor Seller under “Knowledge of the Sellers” on
Schedule 1.01, and (iii)  in the case of the Buyer, the actual knowledge after
reasonable inquiry of the individuals listed under “Knowledge of the Buyer” on
Schedule 1.01.
“Law” means any applicable domestic or foreign federal, state, local, municipal,
or other administrative order, constitution, law, Order, policy, ordinance,
rule, code, principle of common law, case, decision, regulation, statute, tariff
or treaty, or other requirements with similar effect of any Governmental
Authority or any binding provisions or interpretations of the foregoing.

A-5

--------------------------------------------------------------------------------




“Liability” means, collectively, any indebtedness, commitment, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation,
contingency, responsibility or other liability, in each case, whether fixed or
unfixed, asserted or unasserted, due or to become due, accrued or unaccrued,
absolute, contingent or otherwise.
“LTIP” means the Amended and Restated Long-Term Incentive Plan of the
Partnership effective June 18, 2010, as amended by the First Amendment to Oxford
Resource Partners, LP Amended and Restated Long-Term Incentive Plan made and
executed by the Partnership as of December 31, 2013.
“LTIP Grants” means the outstanding grants of Phantom Units under the LTIP which
will fully vest upon consummation of the transactions provided for in this
Agreement and may result in Common Units being issued to the holders of such
grants.
“Loss” shall have the meaning specified in Section 8.02(a).
“Maher” shall have the meaning specified in the preamble.
“Material Contract” means:
(a)    each Contract of Oxford GP involving aggregate consideration in excess of
$500,000 or a term greater than one year from the date of this Agreement, and
which, in each case, cannot be cancelled by Oxford GP without penalty or without
more than 90 days’ notice;
(b)    all Contracts that require Oxford GP to purchase its total requirements
of any product or service from a third party or that contain “take or pay”
provisions;
(c)    all Contracts that provide for the indemnification by Oxford GP of any
Person or the assumption of any Tax, environmental or other Liability of any
Person;
(d)    all Contracts to which Oxford GP is a party that relate to the
acquisition or disposition of any business, a material amount of equity or
assets of any other Person or any real property (whether by merger, sale of
stock or other equity interests, sale of assets or otherwise);
(e)    all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts to which Oxford GP is a party;
(f)    all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) to which Oxford GP is a party and which
are not cancellable without material penalty or without more than 90 days’
notice;
(g)    except for Contracts relating to trade receivables, all Contracts
relating to indebtedness (including, without limitation, guarantees) of Oxford
GP;
(h)    all Contracts with any Governmental Authority to which Oxford GP is a
party;

A-6

--------------------------------------------------------------------------------




(i)    all Contracts that limit or purport to limit the ability of Oxford GP to
compete in any line of business or with any Person or in any geographic area or
during any period of time;
(j)    any Contracts to which Oxford GP is a party that provide for any joint
venture, partnership or similar arrangement by Oxford GP;
(k)    all Contracts between or among Oxford GP on the one hand and any Seller
or any Affiliate of any Seller (other than Oxford GP) on the other hand; and
(l)    all collective bargaining agreements or Contracts with any Union to which
Oxford GP is a party.
“MLP Transactions” shall have the meaning specified in the recitals.
“Multiemployer Plan” shall have the meaning specified in Section 4.14(c).
“Non-Recourse Persons” shall have the meaning specified in Section 8.09(b).
“Non-Sponsor Sellers” shall have the meaning specified in the preamble.
“NYSE Compliance Reverse Unit Split” means a reverse unit split of all of the
outstanding units of the Partnership to achieve compliance with the rules of the
New York Stock Exchange relating to the price of the common units of the
Partnership, which reverse unit split shall be approved by the Buyer (which
approval shall not be unreasonably delayed or withheld) and shall be a 2-to-1
reverse unit split or such other reverse unit split as is approved by the Buyer.
“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, writ, decree or verdict entered, issued, made or rendered by any
Governmental Authority.
“Ordinary Course of Business” shall mean the ordinary course of business of the
respective Person, consistent with its past practices.
“Organizational Document” means (i) with respect to a corporation, the articles
or certificate of incorporation and bylaws or regulations thereof together with
any other governing agreements or instruments of such corporation or the
shareholders thereof, each as amended, (ii) with respect to a limited liability
company, the certificate of formation and the operating or limited liability
company agreement or regulations thereof, or any comparable governing
instruments, each as amended, (iii) with respect to a partnership, the
certificate of formation and the partnership agreement of the partnership and,
if applicable, the Organizational Documents of such partnership’s general
partner, or any comparable governing instruments, each as amended and (iv) with
respect to any other Person, the organizational, constituent or governing
documents or instruments of such Person.
“Oxford GP” shall have the meaning specified in the recitals.
“Oxford GP LLC Agreement” means the limited liability company agreement of
Oxford GP.

A-7

--------------------------------------------------------------------------------




“Oxford GP Transaction Service Providers” means attorneys, consultants and other
Persons retained by Oxford GP or its owners to represent them in connection with
the transactions contemplated herein and described under “Oxford GP Transaction
Service Providers” on Schedule 2.01.
“Oxford GP Unit Distributions” shall have the meaning specified in Section 2.02.
“Oxford GP Unit Warrants” shall have the meaning specified in the recitals.
“Oxford GP Units” means Units as defined in the Oxford GP LLC Agreement.
“Oxford Holdings I” shall have the meaning specified in Section 2.04(a).
“Oxford Holdings II” shall have the meaning specified in Section 2.04(a).
“Partnership” shall have the meaning specified in the recitals.
“Partnership Agreement” means that certain Third Amended and Restated Agreement
of Limited Partnership of Oxford Resource Partners, L.P. dated as of July 19,
2010, as amended by the Amendment No. 1 to the First Amended and Restated
Agreement of Limited Partnership of Oxford Resource Partners, LP dated as of
June 24, 2013 (the “Current Partnership Agreement”), as further amended by the
Contribution Partnership Agreement Amendment, dated as of the Closing Date.
“Partnership Financial Statements” shall have the meaning specified in
Section 4.05(a).
“Partnership Material Adverse Effect” means any event, change, fact,
development, circumstance, condition, matter or occurrence that, individually or
in the aggregate with one or more other events, changes, facts, developments,
circumstances, conditions, matters or occurrences, is or would be reasonably
likely to be materially adverse to, or has had or would be reasonably likely to
have a material adverse effect on or change in, on or to, the business,
condition (financial or otherwise) or operations of the Partnership and its
Subsidiaries, taken as a whole (including their respective assets, properties or
businesses, taken as a whole); provided, however, that none of the following
events, changes, facts, developments, circumstances, conditions, matters or
occurrences (either alone or in combination) shall be taken into account for
purposes of determining whether or not a Partnership Material Adverse Effect has
occurred: (i) the announcement (in accordance with the terms of this Agreement)
of this Agreement and the transactions contemplated hereby, including any
disruption of customer or supplier relationships or loss of any employees or
independent contractors of Oxford GP and the Partnership; (ii) changes in the
coal mining industry generally (including changes in Law affecting generally the
industry); (iii) changes in GAAP or interpretations thereof; (iv) the economy or
securities markets of the United States generally; (v) the announcement,
performance or consummation of the Equity Issuance or any of the other
transactions contemplated by the Contribution Agreement; (vi) the outbreak or
escalation of hostilities involving the United States, the declaration by the
United States of a national emergency or war or the occurrence of any other
calamity or crisis, including acts of terrorism; (vii) any hurricane, tornado,
flood, earthquake or other natural disaster; and (viii) the disclosure of the
fact that the

A-8

--------------------------------------------------------------------------------




Buyer is the prospective acquirer of the Subject Interests or of equity
securities of the Partnership; except, in the case of clauses (ii), (iii), (iv),
(vi) and (vii), to the extent disproportionately affecting the Buyer as compared
with other Persons in the coal mining industry and then only such
disproportionate impact shall be considered.
“Partnership SEC Documents” means all registration statements, annual and
quarterly reports, current reports, definitive proxy statements, and other
forms, reports, schedules, statements and documents, as amended, filed or
furnished by the Partnership with the Commission.
“Party” means, as applicable, the Buyer on the one hand and any or all of the
Sellers on the other hand.
“Person” means any individual, partnership, limited partnership, limited
liability company, corporation, joint venture, trust, cooperative, association,
foreign trust, unincorporated organization, foreign business organization or
Governmental Authority or any department or agency thereof, and the heirs,
executors, administrators, legal representatives, successors, and assigns of
such “Person” where the context so permits.
“Proceedings” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation, or suit (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted, or
heard by or before, or otherwise involving, any Governmental Authority,
arbitrator, or mediator.
“Purchase Price” shall have the meaning specified in Section 2.01(a).
“Qualified Benefit Plan” shall have the meaning specified in Section 4.14(c).
“Qualifying Acquisition” means any Qualifying Coal Acquisition or any Qualifying
Control Acquisition, each as described on Schedule 4.07.
“Qualifying Coal Acquisition” means any acquisition by Oxford GP, the
Partnership or any of the Partnership’s Subsidiaries as set forth under
“Qualifying Coal Acquisition” on Schedule 4.07 and subject to the approval of
Westmoreland Coal Company (which approval shall not be unreasonably withheld,
conditioned or delayed).
“Qualifying Control Acquisition” means any acquisition by the Partnership or any
of its Subsidiaries as set forth under “Qualifying Control Acquisition” on
Schedule 4.07.
“Remedies Exception” means the extent to which enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.
“Representations, Warranties and Indemnifications Requirements” shall have the
meaning specified in Section 2.04.

A-9

--------------------------------------------------------------------------------




“Representatives” means all directors, officers, managers, trustees, employees,
consultants, advisors (including attorneys), lenders or other financing
providers and their attorneys, or other representatives of a Person.
“Requesting Blockers” shall have the meaning specified in Section 2.04.
“Section 6.09 Parties” shall have the meaning specified in Section 6.09(a).
“Section 6.09 Period” shall have the meaning specified in Section 6.09(a).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Seller” and “Sellers” shall have the meanings specified in the preamble.
“Seller Confidential Information” means any and all data, information, ideas,
concepts and knowledge of Sellers, including reports, documents, correspondence,
maps, interpretations, records, logs and technical, business or land data or
information, whether geological, geophysical, economic, financial, land,
business or management in nature, and whether electronic, written or oral;
provided, however, that, notwithstanding the foregoing, the following will not
constitute Seller Confidential Information: (i) information which is or becomes
generally available to the public other than as a result of an unauthorized
disclosure by the Buyer or any of its Affiliates or Representatives; (ii)
information which was already known to the Buyer prior to such information being
furnished to the Buyer; (iii) information which becomes available to the Buyer
from a source other than a Seller if, to the Knowledge of the Buyer, such source
was not subject to any prohibition against transmitting the information to the
Buyer and was not bound by a confidentiality agreement to a Seller, including
information which is acquired independently from a Third Party that has the
right to disseminate such information at the time it is acquired by the Buyer;
and (iv) information developed by the Buyer independently of Seller Confidential
Information provided to the Buyer by or on behalf of any Seller.
“Seller Indemnified Parties” shall have the meaning specified in
Section 8.02(b).
“Seller Material Adverse Effect” means any event, change, fact, development,
circumstance, condition or occurrence that, individually or in the aggregate
with one or more other events, changes, facts, developments, circumstances,
conditions or occurrences, would or would be reasonably likely to materially
impair the ability of any Seller or its Affiliates to perform any of its
obligations or to consummate any of the transactions under the Transaction
Documents or otherwise materially threaten or materially impede the Sellers’ or
their Affiliates’ consummation or performance of the transactions or obligations
under the Transaction Documents.
“Seller Oxford GP Units” shall have the meaning specified in the recitals.
“Seller Subordinated Units” shall have the meaning specified in the recitals.

A-10

--------------------------------------------------------------------------------




“Services Agreement” means the Administrative and Operational Services Agreement
dated August 24, 2007 by and among the Partnership, Oxford Mining Company, LLC
and Oxford GP.
“Sponsor Sellers” shall have the meaning specified in the preamble.
“Subject Interests” shall have the meaning specified in the recitals.
“Subordinated Unit Distributions” shall have the meaning specified in
Section 2.02.
“Subordinated Unit Warrants” shall have the meaning specified in the recitals.
“Subordinated Units” means Subordinated Units as defined in the Partnership
Agreement.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity, whether
incorporated or unincorporated, of which (i) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, (ii) a general partner interest is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof or (iii) if a limited liability company, partnership,
association, or other business entity (other than a corporation), a majority of
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof. For purposes hereof, a Person or Persons
shall be deemed to have a majority ownership interest in a limited liability
company, partnership, association, or other business entity (other than a
corporation) if such Person or Persons shall be allocated a majority of limited
liability company, partnership, association, or other business entity gains or
losses.
“Survival Period” shall have the meaning specified in Section 8.01.
“Tax” means (i) all taxes, charges, fees, levies, or other assessments,
including all net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, withholding, payroll, employment, social
security, unemployment, excise, estimated, severance, stamp, occupation,
property, or other taxes, customs duties, fees, assessments, or charges of any
kind whatsoever, or other tax of any kind whatsoever, including all interest and
penalties thereon, and additions to tax or additional amounts, imposed by any
Tax Authority and (ii) any Liability for the payment of any amounts of any of
the foregoing as a result of being a member of an affiliated, consolidated,
combined, or unitary group or being a party to any agreement or arrangement
whereby Liability for payment of such amounts was determined or taken into
account with reference to the Liability of any other Person.
“Tax Authority” means a Governmental Authority or political subdivision thereof
responsible for the imposition, administration, assessment, or collection of any
Tax (domestic or foreign) and the agency (if any) charged with the collection or
administration of such Tax for such entity or subdivision.

A-11

--------------------------------------------------------------------------------




“Tax Claim” shall have the meaning specified in Section 9.07.
“Tax Controversy” shall have the meaning specified in Section 9.05.
“Tax Returns” means any return, declaration, report, claim for refund, estimate,
information, rendition, statement or other document pertaining to any Taxes
required to be filed with a Governmental Authority, and including any
attachments or supplements or amendments thereto.
“Tennenbaum Blocker Owners” shall have the meaning specified in Section 2.04.
“Tennenbaum Blockers” shall have the meaning specified in Section 2.04.
“Third Party” means any Person other than a Party or an Affiliate of a Party.
“Third Party Claim” shall have the meaning specified in Section 8.03(b).
“Transaction Documents” means, collectively, this Agreement, the Contribution
Agreement, and any and all other agreements or instruments provided for in this
Agreement to be executed and delivered by any Party in connection with the
transactions contemplated hereby.
“Transfer” shall have the meaning specified in Section 6.08(c).
“Transfer Taxes” shall have the meaning specified in Section 9.01.
“Tribunal” shall have the meaning specified in Section 6.06(c).
“Unaudited Partnership Financial Statements” shall have the meaning specified in
Section 4.05(a).
“Union” shall have the meaning specified in Section 4.15(b).
“Warrantholders” means the holders of the Warrants.
“Warrants” means the Oxford GP Unit Warrants and the Subordinated Unit Warrants,
collectively.
Section 1.02 Rules of Interpretation. Unless expressly provided for elsewhere in
this Agreement, this Agreement shall be interpreted in accordance with the
following provisions:
(a)    the words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,”
and other equivalent words shall refer to this Agreement as an entirety and not
solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used;
(b)    examples are not to be construed to limit, expressly or by implication,
the matter they illustrate;

A-12

--------------------------------------------------------------------------------




(c)    the word “including” and its derivatives mean “including without
limitation” and are terms of illustration and not of limitation;
(d)    all definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or in the plural and correlative
forms of defined terms shall have corresponding meanings;
(e)    the word “or” is not exclusive, and has the inclusive meaning represented
by the phrase “and/or”;
(f)    a defined term has its defined meaning throughout this Agreement and each
exhibit and schedule to this Agreement, regardless of whether it appears before
or after the place where it is defined;
(g)    all references to prices, values or monetary amounts refer to United
States dollars;
(h)    wherever used herein, any pronoun or pronouns shall be deemed to include
both the singular and plural and to cover all genders;
(i)    the Transaction Documents have been jointly prepared by the parties
thereto, and no Transaction Document shall be construed against any Person as
the principal draftsperson hereof or thereof, and no consideration may be given
to any fact or presumption that any Party had a greater or lesser hand in
drafting this Agreement;
(j)    the captions of the articles, sections or subsections appearing in this
Agreement are inserted only as a matter of convenience and in no way define,
limit, construe or describe the scope or extent of such section, or in any way
affect this Agreement;
(k)    any references herein to a particular Section, Article, Exhibit or
Schedule means a Section or Article of, or an Exhibit or Schedule to, this
Agreement unless otherwise expressly stated herein;
(l)    the Exhibits and Schedules attached hereto are incorporated herein by
reference and shall be considered part of this Agreement;
(m)    unless otherwise specified herein, all accounting terms used herein shall
be interpreted, and all determinations with respect to accounting matters
hereunder shall be made, in accordance with GAAP, applied on a consistent basis;
(n)    all references to days shall mean calendar days unless otherwise
provided;
(o)    all references to time shall mean Denver, Colorado time;
(p)    references to any Person shall include such Person’s successors and
permitted assigns;
(q)    any references to a Person that will be party to a Transaction Document
includes any Person that is contemplated hereunder to be party to a Transaction
Document; and

A-13

--------------------------------------------------------------------------------




(r)    all references in any representation in Article III, Article IV and
Article V to any Law or Contract shall mean such Law or Contract as in effect on
the date such representation was made.



A-14